Appellate Case: 19-1454   Document: 010110675766                     FILED Page: 1
                                                   Date Filed: 04/26/2022
                                                        United States Court of Appeals
                                                                  Tenth Circuit

                                   PUBLISH                     April 26, 2022
                                                           Christopher M. Wolpert
                    UNITED STATES COURT OF APPEALS             Clerk of Court

                                TENTH CIRCUIT


 SECURITIES AND EXCHANGE
 COMMISSION,

       Plaintiff - Appellee,

 v.                                                   No. 19-1454

 GENAUDIO INC.,

       Defendant - Appellant,

 and

 TAJ JERRY MAHABUB,

      Defendant.
 _________________________________

 SECURITIES AND EXCHANGE
 COMMISSION,

       Plaintiff - Appellee,

 v.                                                   No. 19-1455

 TAJ JERRY MAHABUB,

       Defendant - Appellant,

 and

 GENAUDIO INC.,

       Defendant.
Appellate Case: 19-1454   Document: 010110675766    Date Filed: 04/26/2022   Page: 2




                  Appeals from the United States District Court
                           for the District of Colorado
                     (D.C. No. 1:15-CV-02118-WJM-SKC)


 David J. Aveni, Wilson Elser Moskowitz Edelman & Dicker LLP, San Diego,
 California, for Defendant-Appellant GenAudio, Inc.

 Andrew Bryan Holmes, Holmes, Taylor, Cowan & Jones, Los Angeles, California
 (David J. Aveni, Wilson Elser Moskowitz Edelman & Dicker LLP, San Diego,
 California, on the briefs), for Defendant-Appellant Taj Jerry Mahabub.

 Emily True Parise, Senior Counsel (Robert B. Stebbins, General Counsel and
 John W. Avery, Deputy Solicitor, with her on the brief), Securities and Exchange
 Commission, Washington, D.C., for Plaintiff-Appellee.


 Before HOLMES, KELLY, and CARSON, Circuit Judges.


 HOLMES, Circuit Judge.



       Taj Jerry Mahabub, founder and Chief Executive Officer (“CEO”) of

 GenAudio, Inc. (“GenAudio”)—whom we collectively refer to as

 “Appellants”—attempted to secure a software licensing deal with a well-known

 technology company, Apple, Inc. (“Apple”). It was Mr. Mahabub’s goal to

 integrate GenAudio’s three-dimensional audio software—AstoundSound—into

 Apple’s products. While Appellants were pursuing that collaboration, the

 Securities and Exchange Commission (“SEC”) commenced an investigation into

 Mr. Mahabub’s conduct. Mr. Mahabub was suspected of defrauding investors by


                                         2
Appellate Case: 19-1454   Document: 010110675766        Date Filed: 04/26/2022   Page: 3



 fabricating statements about Apple’s interest in GenAudio’s software and

 violating registration provisions of the securities laws in connection with sales of

 GenAudio securities.

       Granting summary judgment for the SEC, the district court found that Mr.

 Mahabub defrauded investors and violated the securities laws. The court

 determined that Appellants were liable for knowingly or recklessly making six

 fraudulent misstatements in connection with two offerings of GenAudio’s

 securities in violation of the antifraud provisions of the securities laws—that is,

 SEC Rule 10b-5 and § 10(b) of the Exchange Act. 1 As to one of those statements,

 the court also determined that Appellants violated § 17(a)(2) of the Securities

 Act, which also proscribes the making of certain misstatements. In addition, the

 district court granted summary judgment in favor of the SEC on its claims that

 GenAudio and Mr. Mahabub violated §§ 5(a) and 5(c) of the Securities Act,

 which prohibit the offer or sale of unregistered securities. As a remedy for these

 violations, the court ordered disgorgement of Appellants’ proceeds and imposed

 civil penalties.

       Appellants now appeal from the district court’s decision, raising three

 overarching issues before us. First, Appellants assert that the district court erred

 in finding them liable for the six fraudulent misstatements under the securities


       1
             Rule 10b-5 is coextensive in its substantive coverage with that of
 § 10(b). See, e.g., SEC v. Smart, 678 F.3d 850, 856 n.7 (10th Cir. 2012).

                                           3
Appellate Case: 19-1454   Document: 010110675766       Date Filed: 04/26/2022    Page: 4



 laws. Generally, Appellants explain that Mr. Mahabub’s statements to actual and

 potential shareholders were informed by a reasonable belief regarding Apple’s

 interest in acquiring GenAudio’s proprietary technology. Second, Appellants

 contend that the district court erred in concluding GenAudio did not qualify for

 two exemptions allowing its sale of unregistered securities—specifically, the

 private-offering exemption under § 4(a)(2) of the Securities Act, and the Rule 506

 safe-harbor exemption of the SEC’s Regulation D. Third, Appellants challenge

 the district court’s legal authority to impose a disgorgement order and the court’s

 computation of the disgorgement amounts, as well as the civil penalties that the

 court imposed on them. Exercising jurisdiction under 28 U.S.C. § 1291, we reject

 all of Appellants’ arguments and affirm the district court’s judgment.

                                           I

                                          A

       Mr. Mahabub founded GenAudio in 2003 and served as its CEO and

 Chairman of the Board from 2009 to 2012. GenAudio is a Colorado corporation

 headquartered in Centennial, Colorado, that develops and markets software.

 GenAudio created a “three-dimensional audio” technology, which it calls

 AstoundSound. AstoundSound is a software-based system for processing normal

 stereo audio to give it a “three-dimensional” effect—as if the sound is coming

 from some other place, such as behind the listener or from far away.




                                           4
Appellate Case: 19-1454   Document: 010110675766        Date Filed: 04/26/2022   Page: 5



       GenAudio primarily financed itself through selling debt and equity

 securities in private offerings, but it consistently had funding issues. To bolster

 funding, GenAudio asked Jim Wei-Kung Mattos, a GenAudio employee, to raise

 money, which he did, devoting much of his time to the task.

       In late 2006, GenAudio commenced discussions with Apple regarding

 AstoundSound. GenAudio’s goal throughout “was to reach a licensing agreement

 or [arrange for the] acquisition of GenAudio’s technology” so Apple could

 integrate AstoundSound into its consumer products. Aplts.’ App., Vol. VI, at

 1493, ¶ 126 (Def. GenAudio’s Resp. to SEC’s Revised Mot. for Summ. J., filed

 Mar. 30, 2018). With this end in mind, GenAudio had talks with two separate

 product divisions within Apple: (1) the handheld-devices division which

 encompassed iPhones, iPods, and iPads, and (2) the Macintosh or “Mac” division.

       On July 1, 2009, Mr. Mahabub signed Apple’s standard non-disclosure

 agreement (“NDA”) on behalf of GenAudio. Mr. Mahabub’s primary point of

 contact in Apple’s handheld-devices division was Victor Tiscareno, a senior audio

 and acoustics engineer. Mr. Mahabub also met and communicated with Michael

 Hailey, a product-market manager for the iPod, iPhone, and iPad product lines, as

 well as Ronald Issac, a signal-processing engineer and acoustician technologist.

 Mr. Issac was Mr. Mahabub’s point of contact in the Mac division.

       As talks between GenAudio and Apple continued between August 2009 and

 February 2010, Mr. Mahabub periodically would forward to the GenAudio

                                           5
Appellate Case: 19-1454    Document: 010110675766        Date Filed: 04/26/2022    Page: 6



 Team—that is, the Board, employees, and contractors—email communications

 between himself and his Apple contacts. However, Mr. Mahabub would alter the

 original versions of these emails, so as to falsely indicate, for instance, that (1) he

 was meeting with upper-level Apple personnel—such as Phil Schiller, Apple’s

 senior vice president of worldwide marketing, and Tim Cook, Apple’s chief

 operating officer (“COO”); (2) Apple’s then-CEO Steve Jobs was being appraised

 of GenAudio’s discussions with Apple; (3) Mr. Mahabub was scheduled to meet

 with Mr. Jobs personally; (4) progress towards a deal with Apple had generally

 been swift; and (5) Mr. Schiller was targeting a late 2010 rollout of

 GenAudio-enhanced Apple products. In short, these altered emails did not reflect

 the reality of GenAudio’s dealings with Apple: in particular, Mr. Mahabub had

 not met with—and would never meet with—Mr. Jobs, Mr. Cook, or Mr. Schiller,

 and Apple employees never brought GenAudio to Mr. Jobs’s attention.

       On September 25, 2009, around the same time that Mr. Mahabub had

 forwarded the first set of altered emails, he told the GenAudio Board that a deal

 with Apple was highly probable. Mr. Mahabub also hired an intellectual-property

 (“IP”) valuation specialist to value GenAudio’s technology under several different

 scenarios in anticipation of negotiations with Apple over a licensing agreement or

 the acquisition of GenAudio’s technology.

       Furthermore, Mr. Mattos, GenAudio’s fundraiser, sent an email to

 GenAudio’s investors that Mr. Mahabub authored and signed. That email—sent

                                            6
Appellate Case: 19-1454    Document: 010110675766       Date Filed: 04/26/2022    Page: 7



 on November 9, 2009—informed them that “nothing is assured yet, but as

 shareholders you should be aware that there is a strong possibility that the

 Company may be acquired within the next 6 months in light of our extensive

 discussions with a global industry leader in consumer electronics.” Id., Vol. IV,

 at 951 (Mattos Email, dated Nov. 9, 2009). A few days later one of the recipients

 of this email replied to Mr. Mattos with a list of investors, and each of the listed

 investors purchased GenAudio’s shares soon afterward.

       However, Mr. Mahabub’s excitement about the potential partnership was

 not shared during roughly the same time period by his counterparts in Apple. On

 September 1, 2009, for instance, Mr. Mahabub emailed Mr. Isaac, his primary

 contact in Apple’s Mac division, writing “I hope we can get this done on the fast

 track—potentially for inclusion in Apple’s X-Mas product rollout strategy?” Id.,

 Vol. VII, at 1745 (Mahabub Email, dated Sept. 1, 2009). Apparently, Mr. Isaac

 neither read this portion of Mr. Mahabub’s email, nor did he respond to it. And,

 on November 28, 2009—around a couple of weeks after Mr. Mattos sent out his

 November 9 email at Mr. Mahabub’s behest—Mr. Mahabub sent Mr. Tiscareno

 and Mr. Hailey a lengthy email extolling the potential for an Apple-GenAudio

 partnership, suggesting that Apple’s IP lawyers begin examining GenAudio’s

 patents, and stating that “we hope that Apple becomes happy with us once the

 deal is inked and the initial products from Apple incorporating AstoundSound . . .




                                            7
Appellate Case: 19-1454     Document: 010110675766     Date Filed: 04/26/2022     Page: 8



 are brought to market.” Id., Vol. IV, at 1061 (Mahabub Email, dated Nov. 28,

 2009).

          Yet, significantly, Mr. Hailey responded on December 16, 2009, clarifying

 the deal was “not something we can execute overnight.” Id. at 1058 (Hailey

 Email, dated Dec. 16, 2009). Critically, Mr. Hailey explained that “[t]he business

 side of things would come into play after we have exec buy-in on the product

 side.” Id. (emphasis added). And in a subsequent email sent on January 5, 2010,

 Mr. Hailey further noted that although Apple was “pretty serious about looking at

 audio quality across the board,” the partnership “will take time—definitely more

 than a couple of months.” Id. at 1067–68 (Hailey Email, dated Jan. 5, 2010)

 (emphasis added).

          These Apple communications, however, did not temper Mr. Mahabub’s

 actions. On February 12, 2010, Mr. Mahabub forwarded an email to the

 GenAudio Board that contained actual communications between Mr. Tiscareno

 and Mr. Mahabub regarding the testing of GenAudio’s technology in the newest

 iPad model. But Mr. Mahabub added several fabricated sentences to the original

 email, including a line in which Mr. Tiscareno purports to say that he and Mr.

 Hailey “are both confident that we can get this ok’d by the big man if we play our

 cards right.” Id. at 1071–72 (Mahabub Email Forwarding Altered Tiscareno

 Email, dated Feb. 12, 2010). In the same fabricated email, Mr. Mahabub altered

 Mr. Tiscareno’s communications to describe AstoundSound as “the project [Mr.

                                            8
Appellate Case: 19-1454   Document: 010110675766       Date Filed: 04/26/2022    Page: 9



 Schiller] discussed for Christmas product rollout with you.” Id. at 1072. Mr.

 Mahabub also falsely told the GenAudio Board he had a “[g]reat meeting with

 [Mr.] Schiller yesterday” who was targeting a “Christmas rollout” and had also

 “requested to see a copy of the [GenAudio] valuation report ASAP.” Id. at 1071.

       Later that same day, GenAudio held a board meeting. After Mr. Mahabub

 summarized the purported discussions with Apple, the Board agreed that

 GenAudio should prepare a new stock offering and directed Mr. Mahabub to

 prepare a draft private-placement memorandum (“PPM”) for the GenAudio

 Board’s review.

       The Board formally approved the offering on March 5, 2010 (the “2010

 Offering”). Five days later, on March 10, 2010, Mr. Mahabub emailed fifteen of

 GenAudio’s shareholders the company’s valuation report, announcing that

 GenAudio would include that report in the 2010 Offering materials and the 2010

 Offering would “go live on March 15, 2010.” Id., Vol. V, at 1108 (Mahabub

 Email to Shareholders, dated Mar. 10, 2010). Mr. Mahabub gave these investors

 an opportunity—ahead of the formal offering—to buy up to 250,000 of Mr.

 Mahabub’s own GenAudio shares at fifty cents per share. In that same email, he

 explained the purchase would be a bargain compared to the $3.00-per-share price

 intended for the 2010 Offering. Mr. Mahabub also then stated that GenAudio was

 “starting to discuss the business side with [Apple], and I expect to have a very

 substantial license deal in place for their Christmas Product Rollout.” Id. at 1109.

                                           9
Appellate Case: 19-1454   Document: 010110675766       Date Filed: 04/26/2022     Page: 10



        The 2010 Offering included a PPM with a cover letter, dated March 15,

  2010, that Mr. Mahabub had signed. The cover letter was aimed specifically at

  current GenAudio shareholders “to keep [them] apprised of current

  developments.” Id. at 1120 (PPM Cover Letter, signed Mar. 15, 2010). In that

  letter, Mr. Mahabub represented, among other things, that the 2010 Offering was

  being conducted to provide “bridge capital” until GenAudio could “ink” a deal

  with the “LCEC.” 2 Id. That letter also represented that GenAudio, up to that

  point, had met with Apple marketing and technical management more than fifteen

  times, and would “start the actual embedded level integration process within the

  next 30 days”—i.e., presumably speaking of the integration of GenAudio’s

  technology into Apple’s products. Id.

        The 2010 Offering lasted through August 31, 2010. GenAudio did not file

  a registration statement for the 2010 Offering, nor did it provide an audited

  balance sheet to any potential investors. Regardless, the 2010 Offering yielded

  $3.513 million from sales of 1.171 million common shares.

        Around a month after the start of the 2010 Offering, in April 2010, Mr.

  Mahabub learned of an important “upcoming” internal meeting at Apple regarding

  GenAudio’s technology. This was the meeting where the “buy-in” from an Apple

  “exec” conceivably could be secured. Mr. Mahabub understood that if an

        2
               The email refers to Apple as the “LCEC”—or Large Consumer
  Electronics Company—and neither party disputes that GenAudio’s investors
  generally understood that the term “LCEC” referred to Apple.

                                           10
Appellate Case: 19-1454    Document: 010110675766       Date Filed: 04/26/2022    Page: 11



  executive “did not give a ‘green light’ to continue with GenAudio, then

  discussions between GenAudio and Apple’s [handheld-devices] division . . .

  would end.” Id., Vol. VI, at 1498–99, ¶ 151.

        In the run-up to this crucial meeting, Mr. Tiscareno emailed Mr. Mahabub

  about the delivery of certain demonstration hardware—concluding with the

  following statement, “[n]o rush at the moment” because they “[do not] have a

  meeting date or time yet.” Id., Vol. V, at 1233 (Tiscareno Email, dated Apr. 7,

  2010). Mr. Mahabub responded, and also forwarded an altered version of the

  correspondence to the GenAudio Team. Among other things, Mr. Mahabub

  deleted from Mr. Tiscareno’s email the portion about not having a meeting date or

  time, and inserted the fabricated sentence, “Phil [Schiller] let us know earlier that

  this [meeting] might be postponed until early next week. Apparently Steve [Jobs]

  is planning on going out of town with his family for the weekend.” Id. at

  1225–26 (Mahabub Email Forwarding Altered Tiscareno Email, dated Apr. 8,

  2010). To his own forwarded response, Mr. Mahabub included a line indicating

  that the fictitious postponement “might be better given that Steve will be relaxed

  from having a weekend getaway with his family.” Id.

        At some point in April 2010, Mr. Mahabub learned that the specific date of

  the “exec buy-in” meeting would be sometime the following month. On April 30,

  2010, while attending a conference for investment bankers and broker-dealers,

  Mr. Mahabub sent at least one investor an email announcing that the LCEC was

                                            11
Appellate Case: 19-1454   Document: 010110675766       Date Filed: 04/26/2022     Page: 12



  “looking to acquire GenAudio’s tech for integration into their entire lineup of

  product offerings . . . and we are now waiting [for the time] when we will initiate

  negotiations, pending the CEO[’s] [approval of] the integrated product rollout

  strategy and the technical implementation strategy that will be presented to the

  CEO next week!!!” Id. at 1239 (Mahabub Email, dated Apr. 30, 2010). 3 The

  email prompted the investor to purchase 5,000 shares for a total of $15,000.

        Again, however, Mr. Mahabub’s enthusiasm did not mirror the reality of

  GenAudio’s dealing with Apple. On May 5, 2010, Mr. Mahabub emailed Mr.

  Tiscareno, offering to fly to Apple headquarters to attend the “exec buy-in”

  meeting and to coach Mr. Tiscareno on how best to present AstoundSound. Mr.

  Tiscareno replied:

               Thanks for your offer to help us, but this is not that kind of
               demo. Michael [Hailey] and I are pitching this as a concept, and
               our proof of concept is what you developed for us. I think the
               demo and the product will speak for itself. Once we get the go
               ahead that this is a great idea, then the questions will be,
               “[W]ell, what about the other technologies, have we reviewed

        3
               Mr. Mahabub subsequently contended that his reference to Apple’s
  CEO—Steve Jobs—in connection with this meeting was the product of a
  reasonable misunderstanding: Mr. Tiscareno communicated with him about a
  high-ranking Apple official attending the meeting, Greg Joswiak, who went by the
  nickname, “Joz” (pronounced “Jaws”), and because he “didn’t know” that person
  and “had never heard” his name, he “understood” Mr. Tiscareno’s reference to
  “mean Steve Jobs.” Aplts.’ App., Vol. IX, at 2050, ¶ 24 (Decl. of Taj Jerry
  Mahabub); see id. at 2040 n.19 (Def. Mahabub’s Opp’n to Pl.’s Rev. Mot. for
  Summ. J., filed Mar. 30, 2018) (“[Mr.] Mahabub reasonably understood [Mr.]
  Tiscareno to be referring to ‘Jobs’—Steve Jobs. As such, if there was a mistake
  about whether it was ‘Jaws’ or ‘Jobs’, it was an honest mistake.” (citation
  omitted)).

                                              12
Appellate Case: 19-1454   Document: 010110675766       Date Filed: 04/26/2022      Page: 13



               them? etc[.]” Then we sort of start over internally to prove that
               we know what we are talking about, etc. We have to get to first
               base[.]

  Id. at 1222 (Tiscareno Email, dated May 5, 2010) (emphases added).

        That same day, May 5, 2010, the “exec buy-in” meeting took place, with

  Mr. Tiscareno, Mr. Hailey, and Greg Joswiak, an Apple executive, in attendance.

  Mr. Joswiak “agreed that there was value in exploring ways to enhance the

  listening experience for people using iPods and iPhones.” Id., Vol. VII, at 1711

  (Michael Hailey Dep. Tr., dated Jan. 23, 2017).

        A day after the “exec buy-in” meeting, on May 6, 2010, Mr. Mahabub sent

  an email to the GenAudio Team and others with a purported transcript of a phone

  call he had supposedly just had with Mr. Tiscareno. Both the phone call itself

  and the transcript were fabrications. According to the fake transcript, Mr.

  Tiscareno reported to Mr. Mahabub that “the meeting could not have gone any

  better.” Id., Vol. IV, at 935 (Mahabub Email, dated May 6, 2010). Moreover,

  “Steve thought the technology was so extraordinary,” but “it will take a lot of

  time before you and Apple get to the business side.” Id. at 935–36. This was

  supposedly because Mr. Jobs believed the upcoming release of a new operating

  system version for iPhones and iPads already had many new features and

  AstoundSound “is too good to be rolled in to a giant pool of other features.” Id.

  at 936. The fake transcript further noted that Mr. Tiscareno “believe[d] [Mr.

  Jobs] wants to explode this technology into the world, and he stated he needs

                                           13
Appellate Case: 19-1454    Document: 010110675766       Date Filed: 04/26/2022       Page: 14



  some time to figure out the plan and when to launch this.” Id. And in the

  meantime, Mr. Jobs had “instructed all of us to be in a no radio period.” 4 Id.

        A couple of months later, on August 1, 2010, GenAudio sent investors a

  letter, signed by Mr. Mahabub, that purported to report on various business

  developments. The letter claimed, in relevant part, that:

               In the very near future, it has been requested by the LCEC’s CEO
               to have a “hand-shake” meeting with myself alongside meeting
               with the LCEC’s expert in acoustic physics and others. This
               meeting will take place within the next couple of weeks. As you
               all may already know, due to our NDA with the LCEC, I am not
               at liberty to talk about any details. I can say that we are still
               moving forward with confidence and plan on carrying it through
               all the way to the end, which could result in a significant revenue
               generating license deal or the potential for acquisition of the
               technology or the company.

  Id., Vol. V, at 1313 (Mahabub Letter to Shareholders, dated Aug. 1, 2010).

        On September 23, 2010, Mr. Mahabub met with Andrew Bright, an Apple

  employee with a Ph.D. in acoustics—along with Mr. Tiscareno and another Apple

  employee. That meeting had been previously set up by Mr. Tiscareno to happen

  on July 7, 2010, but it was delayed until September. Mr. Mahabub had altered

  Mr. Tiscareno’s email scheduling the ultimately postponed July meeting to state

  that the meeting with Mr. Bright was “requested by Steve himself” and that


        4
                When Dell Skluzak, one of GenAudio’s prospective investors around
  that time, reached out to Mr. Tiscareno on October 30, 2013, to gather any
  comments he might have on the purported transcript, Mr. Tiscareno wrote that
  Mr. Mahabub’s transcript “is pure fabrication.” Aplts.’ App., Vol. IV, at 934
  (Tiscareno Email, dated Oct. 30, 2013).

                                            14
Appellate Case: 19-1454    Document: 010110675766       Date Filed: 04/26/2022    Page: 15



  “Steve would like to have an initial introduction to you during this meeting, just a

  simple handshake meeting with him.” Id. at 1304 (Mahabub Email Forwarding

  Altered Tiscareno Email, dated Jul. 2, 2010). However, the September meeting

  did not go well due to an argument between Mr. Mahabub and Mr. Bright. The

  record does not reveal the nature of the argument, however. Nevertheless,

  Apple’s employees continued to interact with GenAudio in the ensuing

  months—although the SEC claims that none of the work of the two companies

  together during this period was “substantive.” See id., Vol. II, at 368, ¶ 96 (Pl.’s

  Rev. Mot. for Summ. J., filed Feb. 16, 2018).

        On December 8, 2010, GenAudio sent investors another letter signed by

  Mr. Mahabub. Among other developments, Mr. Mahabub described ongoing

  communications with Apple, and falsely claimed he “met with their CEO and

  gave him a demo of our technology, and he [i.e., the CEO] stated, ‘I really like

  your technology and look forward to seeing you again in the future.’” Id., Vol. V,

  at 1336 (Mahabub Letter to Shareholders, dated Dec. 8, 2010). Mr. Mahabub told

  them further: “Although they are moving very slow, we are still on [Apple’s]

  radar screen, and remain very optimistic for a deal in the second or third quarter

  of 2011.” Id.

        But the new year did not usher in further significant developments in

  GenAudio’s quest for some sort of business venture with Apple. In mid-March

  2011, Mr. Mahabub sent an email to Mr. Isaac to request broken

                                            15
Appellate Case: 19-1454   Document: 010110675766      Date Filed: 04/26/2022    Page: 16



  iMacs—specifically, an iMac “with a bad screen or some form of prototype that

  has bad parts in it”—to create a demonstration of AstoundSound. Aplts.’ App.,

  Vol. VII, at 1702 (Mahabub Email, dated Mar. 23, 2011). Mr. Isaac replied that

  Mr. Mahabub should work with another Apple employee copied on the email “to

  sign all the necessary evaluation agreements.” Id. (Isaac Email, dated Mar. 23,

  2011). The record does not show whether Mr. Mahabub sought details on the

  nature or requirements of such evaluation agreements. Nevertheless, on March

  29, 2011, Mr. Mattos sent an email to GenAudio’s investors from Mr. Mahabub

  claiming that:

               [Apple and GenAudio are] going to be signing a new set of
               “evaluation and development” agreements. This will completely
               prohibit myself or any of GenAudio’s team members [from]
               disclos[ing] any further information about the LCEC, including
               even the abbreviation LCEC in any future shareholder
               correspondence. . . . After I sign the new development and
               evaluation agreements, this email would be considered a breach
               of the new agreement(s). This could damage our ability to move
               forward with the LCEC for obvious reasons. Believe me when I
               tell all of you that I wish I could disclose what is going on,
               however, the fact of the matter is I cannot.

  Id., Vol. VI, at 1387 (Mattos Email to Shareholders, dated Mar. 29, 2011)

  (emphasis added). GenAudio never signed any evaluation agreements or any

  additional NDAs. And GenAudio never commenced its desired business venture

  with Apple. On Apple’s side, “interest in GenAudio’s technology slowly fizzled

  out over time.” Id. at 1505, ¶ 182. However, no one “explained to [Mr.]

  Mahabub that interest in GenAudio’s technology had fizzled out and that” Apple,

                                          16
Appellate Case: 19-1454    Document: 010110675766      Date Filed: 04/26/2022     Page: 17



  specifically its Mac Division, “would not be continuing to move forward with

  GenAudio.” Id. at ¶ 183.

        Despite the absence of significant progress in its dealings with Apple,

  GenAudio solicited equity investment (the “2011 Offering”) beginning April 2011

  and continuing through April 2012. Similar to the 2010 Offering, GenAudio did

  not file a registration statement for the 2011 Offering. GenAudio also did not

  provide an audited balance sheet to any prospective investors. Nevertheless, the

  2011 Offering still yielded $990,000.

        In addition to GenAudio’s two offerings, Mr. Mahabub also sold his

  personal GenAudio shares to investors. No registration statement was filed or

  otherwise in effect as to these sales. Mr. Mahabub’s sale of his personal shares

  between November 2009 and April 2012 yielded a total of approximately $2.6

  million from at least 85 investors.

                                           B

        In September 2015, the SEC filed its complaint, alleging that GenAudio

  and Mr. Mahabub violated antifraud provisions of the federal securities laws,

  specifically § 10(b) of the Exchange Act (15 U.S.C. § 78j(b)), Rule 10b-5 (17

  C.F.R. § 240.10b-5), and § 17(a) of the Securities Act (15 U.S.C. § 77q(a)). The

  SEC also alleged that GenAudio sold unregistered securities in violation of

  §§ 5(a) and (c) of the Securities Act (15 U.S.C. §§ 77e(a), 77e(c)). After

  discovery, the SEC moved for summary judgment on all of its claims.

                                          17
Appellate Case: 19-1454   Document: 010110675766        Date Filed: 04/26/2022   Page: 18



        The district court denied the SEC’s original summary judgment motion, and

  the SEC submitted a revised motion for summary judgment. The district court

  ultimately granted summary judgment as to this motion on a subset of the SEC’s

  claims, and denied summary judgment on the rest. The district court identified

  six statements as to which “their liability-creating character is beyond reasonable

  dispute” and granted summary judgment against GenAudio and Mr. Mahabub for

  violating § 10(b) and Rule 10b-5. SEC v. Mahabub, 343 F. Supp. 3d 1022,

  1043–44 (D. Colo. 2018). The district court first summarized five of these

  statements from 2010, and why it deemed them to create liability under § 10(b)

  and Rule 10b-5:

               •     [Mr.] Mahabub’s March 10, 2010 e-mail to GenAudio
                     shareholders where he claimed that GenAudio was
                     “starting to discuss the business side with the LCEC,”
                     which investors generally understood to be a reference to
                     Apple. [5] [Mr.] Mahabub knew from [Mr.] Hailey’s
                     December 16, 2009 e-mail that “[t]he business side of
                     things would come into play after [Apple’s engineers
                     obtained] exec buy-in on the product side.” [6] [Mr.]
                     Mahabub further knew that “exec-buy-in” had not yet
                     happened. Consequently, this claim regarding “business
                     side” discussions with Apple was knowingly false.

               •     [Mr.] Mahabub’s statement in the same March 10, 2010
                     e-mail that he “expect[ed] to have a very substantial
                     license deal in place for [the LCEC’s] Christmas Product




        5
               See Aplts.’ App., Vol. V, at 1109; id., Vol. II, at 357, ¶ 41.
        6
               See Aplts.’ App., Vol. IV, at 1058.

                                               18
Appellate Case: 19-1454   Document: 010110675766        Date Filed: 04/26/2022        Page: 19



                     Rollout.” [7] This statement is merely an extension of [Mr.]
                     Mahabub’s fabrication in a February 12, 2010 forwarded
                     e-mail to the GenAudio board in which [Mr.] Mahabub
                     altered [Mr.] Tiscareno’s words to make it appear that
                     [Mr.] Mahabub had recently discussed a “Christmas
                     product rollout” with Phil Schiller. [8] Thus, in his March
                     10, 2010 e-mail to shareholders, [Mr.] Mahabub had no
                     truthful basis to make a Christmas product rollout
                     prediction. Couching the statement in terms of an
                     expectation, rather than a certainty, does not take it out of
                     the realm of falsity: “[C]autionary language does not
                     protect material misrepresentations or omissions when
                     defendants knew they were false when made.” [9]

              •      [Mr.] Mahabub’s March 15, 2010 cover letter
                     accompanying the 2010 Offering materials, which stated
                     that the offering was “being conducted to provide bridge
                     capital until we can ‘ink’ a deal with . . . the ‘LCEC.’” [10]
                      [Mr.] Mahabub had no reasonable basis to expect that a
                     deal with Apple was imminent enough that the 2010
                     Offering could be “bridge capital.”

              •      [Mr.] Mahabub’s April 30, 2010 e-mail to an investor
                     stating that the LCEC was “looking to acquire GenAudio’s
                     tech for integration into their entire lineup of product
                     offerings . . . and we are now waiting [for the time] when
                     we will initiate negotiations, pending the CEO[’s]
                     [approval of] the integrated product rollout strategy and
                     the technical implementation strategy that will be




        7
              See Aplts.’ App., Vol. V, at 1109.
        8
              See Aplts.’ App., Vol. IV, at 1070–73.
        9
              In re Prudential Sec. Inc. Ltd. P’ships Litig., 930 F. Supp. 68, 72
  (S.D.N.Y. 1996).
        10
              See Aplts.’ App., Vol. V, at 1120.

                                               19
Appellate Case: 19-1454    Document: 010110675766       Date Filed: 04/26/2022   Page: 20



                     presented to the CEO next week!!!” [11] The Court may
                     assume without deciding that the “Jobs”/“Joz”
                     misunderstanding (a) actually happened and (b) created a
                     mistaken but reasonable misimpression in [Mr.]
                     Mahabub’s mind about the attendees at the upcoming
                     “exec buy-in” meeting. [12] Even so, [Mr.] Mahabub had no
                     reasonable basis to claim that the upcoming meeting would
                     encompass an “integrated product rollout strategy and [a]
                     technical implementation strategy.”

               •     [Mr.] Mahabub’s August 1, 2010 investor letter claiming
                     that Steve Jobs had requested “a ‘hand-shake’ meeting”
                     with [Mr.] Mahabub “[i]n the very near future.” [13] This
                     was a blatant lie.

  Id. (alterations, with the exception of those involving honorifics, in original)

  (footnotes added) (citations omitted).

        Aside from those five 2010 statements, the district court also found that

  Mr. Mahabub’s March 29, 2011, email to shareholders stating that he would sign

  “evaluation agreements” with Apple “teased shareholders,” indicating “that these

  new agreements would completely prohibit mentioning the LCEC in future

  correspondence, including the upcoming 2011 Offering.” Id. at 1044–45. “For

  good measure,” the district court narrated, Mr. Mahabub told the shareholders,

  “[b]elieve me when I tell all of you that I wish I could disclose what is going on,


        11
               See Aplts.’ App., Vol. V, at 1239.
        12
               The SEC claims that no one told Mr. Mahabub that the “exec buy-in
  meeting” would include Apple’s CEO, Mr. Jobs. Mr. Mahabub counters that his
  reference to Mr. Jobs was the product of an “honest mistake.” Aplts.’ App., Vol.
  IX, at 2041 n.19; see supra note 3.
        13
               See Aplts.’ App., Vol. V, at 1313.

                                           20
Appellate Case: 19-1454    Document: 010110675766       Date Filed: 04/26/2022       Page: 21



  however, the fact of the matter is I cannot.” Id. at 1045 (quoting Aplts.’ App.,

  Vol. VI, at 1387). The district court found this communication to be an

  actionable misrepresentation under § 10(b) and Rule 10b-5 because the evaluation

  agreements were “mentioned in the context of responding to [Mr.] Mahabub’s

  request for broken-down iMacs.” Id. (emphasis omitted).

        The district court further determined that one of these statements—Mr.

  Mahabub’s April 30, 2010, email prompting the recipient-investor to purchase

  5,000 GenAudio shares for $15,000—also violated §17(a)(2) of the Securities

  Act. In addition, the district court also granted summary judgment in favor of the

  SEC on its claims that GenAudio and Mr. Mahabub violated §§ 5(a) and 5(c) of

  the Securities Act, which prohibit the offer or sale of unregistered securities.

        After obtaining partial summary judgment on some of its claims, the SEC

  voluntarily withdrew the remainder and alerted the court that it was prepared to

  proceed to the remedy phase as to the claims regarding which the court had

  entered judgment in its favor. Thereafter, the district court ordered remedies for

  GenAudio and Mr. Mahabub’s violations. Specifically, the court ordered

  Appellants to disgorge the amount of their ill-gotten gains from their violations of

  the securities laws. Regarding GenAudio, its 2010 Offering and 2011 Offering

  yielded $3,513,000 and $990,000, respectively, which the district court ordered

  GenAudio to disgorge plus prejudgment interest. As for Mr. Mahabub’s personal

  sales of his GenAudio shares, the district court ordered Mr. Mahabub to disgorge

                                            21
Appellate Case: 19-1454   Document: 010110675766       Date Filed: 04/26/2022      Page: 22



  $1,280,900. While he made $2,593,900 from such sales, the district court limited

  disgorgement because of the statute of limitations and a tolling agreement.

        Additionally, the district court ordered GenAudio and Mr. Mahabub to pay

  civil penalties in the amounts of $4,503,000 and $1,280,900, respectively; these

  amounts represented their gross pecuniary gain. The district court also

  established a Fair Fund pursuant to 15 U.S.C. § 7246(a). Further, the district

  court enjoined Appellants from further violations of the securities laws, and

  permanently barred Mr. Mahabub from serving as an officer or director of a

  public company.

        The district court entered a final and, then, a slightly amended judgment in

  favor of the SEC. And Appellants timely appealed from that amended judgment.

                                           II

        We address each of Appellants’ three challenges to the district court’s

  judgment in turn, outlining the standards of review and substantive caselaw

  relevant to each issue and considering and resolving Appellants’ contentions.

  Specifically, Appellants contend that: (1) the district court erred in determining

  that no genuine disputes of material fact exist regarding the six statements that it

  identified—such that a finding of antifraud liability under § 10(b), Rule 10b-5,

  and (in one instance) § 17(a)(2) was appropriate; (2) the district court erred when

  it concluded that GenAudio was liable for the unregistered offer or sale of

  securities—a conclusion that was predicated on the court’s supposedly erroneous

                                           22
Appellate Case: 19-1454    Document: 010110675766       Date Filed: 04/26/2022     Page: 23



  determination that GenAudio did not qualify for two statutory exemptions; and

  (3) the district court erred in applying the disgorgement remedy to Appellants and

  requiring them to pay civil penalties. We reject each of Appellants’ challenges,

  concluding that they lack merit.

                                            A

        This Court “review[s] a district court’s grant of summary judgment de

  novo, using the same standard applied by the district court pursuant to Fed. R.

  Civ. P. 56(a).” Cillo v. City of Greenwood Village, 739 F.3d 451, 461 (10th Cir.

  2013). When applying this standard, “[w]e must ‘view facts in the light most

  favorable to’ the non-moving parties . . ., resolving all factual disputes and

  reasonable inferences in their favor.” Id. (quoting Tabor v. Hilti, Inc., 703 F.3d

  1206, 1215 (10th Cir. 2013)).

        “Although our review of the record is de novo, ‘we conduct that review

  from the perspective of the district court at the time it made its ruling, ordinarily

  limiting our review to the materials adequately brought to the attention of the

  district court by the parties.’” Fye v. Okla. Corp. Comm’n, 516 F.3d 1217, 1223

  (10th Cir. 2008) (quoting Adler v. Wal-Mart Stores, Inc., 144 F.3d 664, 671 (10th

  Cir. 1998)). “Summary judgment must be granted if ‘there is no genuine dispute

  as to any material fact’ and the moving party is ‘entitled to judgment as a matter

  of law.’” Cillo, 739 F.3d at 461 (quoting F ED . R. C IV . P. 56(a)); see also Copelin-

  Brown v. N.M. State Pers. Off., 399 F.3d 1248, 1253 (10th Cir. 2005) (“Summary

                                            23
Appellate Case: 19-1454    Document: 010110675766       Date Filed: 04/26/2022     Page: 24



  judgment is appropriate if there is no genuine issue of material fact and the

  moving party is entitled to judgment as a matter of law.”).

        “[O]nce the movant has made a showing that there is no genuine dispute of

  material fact, the non-moving party must ‘make a showing sufficient to establish

  the existence of an element essential to that party’s case, and on which that party

  will bear the burden of proof at trial.’” SEC v. Thompson, 732 F.3d 1151, 1157

  (10th Cir. 2013) (quoting Celotex Corp. v. Catrett, 477 U.S. 317, 322 (1986)).

  “For dispositive issues on which the [nonmovant] will bear the burden of proof at

  trial, [the nonmovant] must ‘go beyond the pleadings and designate specific facts

  so as to make a showing sufficient to establish the existence of an element

  essential to [his] case in order to survive summary judgment.’” Cardoso v.

  Calbone, 490 F.3d 1194, 1197 (10th Cir. 2007) (third alteration in original)

  (quoting Sealock v. Colorado, 218 F.3d 1205, 1209 (10th Cir. 2000)).

        The nonmovant “must do more than simply show that there is some

  metaphysical doubt as to the material facts.” Champagne Metals v. Ken-Mac

  Metals, Inc., 458 F.3d 1073, 1084 (10th Cir. 2006) (quoting Palladium Music,

  Inc. v. EatSleepMusic, Inc., 398 F.3d 1193, 1196 (10th Cir. 2005)). “[T]he

  relevant inquiry is ‘whether the evidence presents a sufficient disagreement to

  require submission to a jury or whether it is so one-sided that one party must

  prevail as a matter of law.’” Bingaman v. Kan. City Power & Light Co., 1 F.3d

  976, 980 (10th Cir. 1993) (quoting Anderson v. Liberty Lobby, Inc., 477 U.S. 242,

                                           24
Appellate Case: 19-1454   Document: 010110675766       Date Filed: 04/26/2022     Page: 25



  251–52 (1986)). “To defeat a motion for summary judgment, [the nonmovant’s]

  evidence, including testimony, must be based on more than mere speculation,

  conjecture, or surmise.” Self v. Crum, 439 F.3d 1227, 1230 (10th Cir. 2006)

  (quoting Bones v. Honeywell Int’l, Inc., 366 F.3d 869, 875 (10th Cir. 2004)).

  “Unsubstantiated allegations carry no probative weight in summary judgment

  proceedings.” Id. (quoting Phillips v. Calhoun, 956 F.2d 949, 951 n.3 (10th Cir.

  1992)); accord Annett v. Univ. of Kan., 371 F.3d 1233, 1237 (10th Cir. 2004).

                                           B

        Appellants claim that the district court erred in granting summary judgment

  in the SEC’s favor as to its statutory and regulatory claims—under § 10(b)(5),

  Rule 10b-5, and § 17(a)(2)—because there are genuine disputes of material fact

  regarding the six statements that the court found actionable.

                                            1

        To establish a violation under § 10(b) of the Exchange Act and Rule 10b-5,

  the SEC must establish that Appellants “made: (1) ‘a misrepresentation or

  omission (2) of material fact, (3) with scienter, (4) in connection with the

  purchase or sale of securities, and (5) by [means of interstate commerce].’” SEC

  v. Smart, 678 F.3d 850, 856–57 (10th Cir. 2012) (alteration in original) (quoting

  SEC v. Wolfson, 539 F.3d 1249, 1256 (10th Cir. 2008)). “A statement or

  omission is only material if a reasonable investor would consider it important in

  determining whether to buy or sell stock.” Grossman v. Novell, Inc., 120 F.3d

                                           25
Appellate Case: 19-1454    Document: 010110675766       Date Filed: 04/26/2022     Page: 26



  1112, 1119 (10th Cir. 1997); accord In re Level 3 Commc'ns, Inc. Sec. Litig., 667

  F.3d 1331, 1339 (10th Cir. 2012). Scienter is an “intent to deceive, manipulate,

  or defraud.” Ernst & Ernst v. Hochfelder, 425 U.S. 185, 193 (1976). Section

  17(a)(2) of the Securities Act “requires substantially similar proof with respect to

  the offer or sale of securities.” Smart, 678 F.3d at 857 (citing Wolfson, 539 F.3d

  at 1256). “The primary ‘difference between § 17(a) and § 10(b) lies in the

  element of scienter.’” 14 Id. (quoting Wolfson, 539 F.3d at 1256). Section 10(b)

  (as well as Rule 10b-5) requires that the SEC establish at least recklessness,


        14
            By its terms, § 17(a)(2) declares it unlawful “to obtain money or
  property by means of any untrue statement of a material fact or any omission to
  state a material fact necessary in order to make the statements made, in light of
  the circumstances under which they were made, not misleading.” 15 U.S.C.
  § 77q(a)(2). The district court noted that this language about the receipt of
  money or property presented “some question under Securities Act § 17(a)(2)
  whether the SEC must prove reliance and injury on the part of some person who
  acted on the misstatements or omissions.” Mahabub, 343 F. Supp. 3d at 1042. It
  invited the parties to comment on this question. And, though it noted that
  Appellants said “nothing about this issue,” the SEC did respond. Id. at 1043.
  Concerning that response, the court said: “The SEC’s arguments persuade the
  Court that the statutory language does not demand reliance and injury on the part
  of any purchaser, but only ‘a causal link between the violator’s deceptive
  statements and receipt of money or property.’” Id. (quoting Aplts.’ App., Vol. II,
  at 390). This purported causation element was the principal reason the court
  singled out only one of the six statements for liability under § 17(a)(2). See id. at
  1046. We need not definitively opine, however, on whether the court was correct
  in divining the existence of a causation element in a claim under § 17(a)(2). As
  we discuss infra, insofar as Appellants do make a § 17(a)(2) argument, it does not
  implicate the ostensible causation element that the district court found to exist.
  Accordingly, any such argument by Appellants is waived, and we need not
  consider it further. See, e.g., Bronson v. Swensen, 500 F.3d 1099, 1104 (10th Cir.
  2007) (“[W]e routinely have declined to consider arguments that are not raised, or
  are inadequately presented, in an appellant’s opening brief.”).

                                           26
Appellate Case: 19-1454   Document: 010110675766       Date Filed: 04/26/2022   Page: 27



  whereas it need only demonstrate negligence to establish a violation of § 17(a)(2).

  See id. “Fundamentally, both § 17(a) and § 10(b) are designed to protect

  ‘investors from fraudulent practices.’” Id. (quoting Wolfson, 539 F.3d at 1257).

                                           2

        Appellants contend the six misstatements “were rendered immaterial by

  surrounding circumstances, are not actionable under the bespeaks[-]caution

  doctrine, are non-actionable statements of opinion, or were not

  misrepresentation[s]” at all. Aplts.’ Opening Br. at 16–17. In essence,

  Appellants claim that Mr. Mahabub “reasonably believed GenAudio would reach

  a deal with Apple.” Id. at 17. And “[t]his belief was reasonable given the

  extensive discussions and integration work [Mr.] Mahabub conducted with Apple

  personnel.” Id. “Thus,” Appellants write, “many of the alleged

  misrepresentations, which express optimism to actual and potential investors that

  a deal with Apple would be completed, were not made with scienter or

  negligence.” Id. Appellants frame the six statements as, “in fact, representations

  relaying [Mr.] Mahabub’s objectively and subjectively reasonable beliefs, which

  [are] neither fraudulent nor negligent.” Id.

        The SEC counters, claiming “there was no genuine dispute that

  [Appellants] made material misrepresentations regarding GenAudio’s relationship

  with Apple, and made them with scienter.” Aplee.’s Resp. Br. at 32–33.

  According to the SEC, Appellants’ “arguments to the contrary rely on [Mr.]

                                           27
Appellate Case: 19-1454    Document: 010110675766       Date Filed: 04/26/2022      Page: 28



  Mahabub’s purported subjective belief that a deal with Apple would be

  accomplished at some point, which is insufficient to raise a genuine issue of fact

  as to the specific misrepresentations [Appellants] made to investors.” Id. at 33.

         We discuss the six statements at issue—in the context of Appellants’

  arguments—and consider whether there are any material factual disputes

  regarding those statements. We conclude that there are no such disputes and that

  the district court properly entered judgment as a matter of law in favor of the

  SEC.

                                            3

         We first address the two statements in the March 10, 2010, email that the

  district court determined were fraudulent and, more specifically, made in

  violation of § 10(b)(5) and Rule 10b-5.

                                            a

         First, Appellants argue that the March 10 email to shareholders stating that

  GenAudio was “starting to discuss the business side with the LCEC,” see Aplts.’

  App., Vol. V, at 1109, did not violate the securities laws because “a genuine

  dispute of material fact exists regarding whether this statement was made with

  scienter or negligence,” Aplts.’ Opening Br. at 21. This is because, they say,

  “[u]nder the circumstances, it was reasonable for [Mr.] Mahabub to assert

  GenAudio was ‘starting to discuss the business side with the LCEC.’” Id. at 22.

  In this connection, Appellants challenge the district court’s finding of falsity

                                            28
Appellate Case: 19-1454   Document: 010110675766       Date Filed: 04/26/2022    Page: 29



  because Mr. Mahabub “had raised negotiating points with Apple regarding a

  potential transaction” by March 2010. Id. Appellants contend the district court

  ignored the fact that Mr. Mahabub indicated in his correspondence with Apple

  employees that “he still understood a deal would be reached in the next 3–6

  months, and the vital fact [that] [Mr.] Mahabub’s Apple contacts never told [Mr.]

  Mahabub his belief was unrealistic.” Id. at 23 (emphasis omitted).

        The SEC, on the other hand, asserts that the statement was “misleadingly

  false” because Mr. Mahabub “[told] shareholders that GenAudio was discussing

  the business side of things with Apple, when [Mr.] Mahabub knew that a

  predicate condition to that happening”—that is, the “exec buy-in” meeting—“had

  not yet occurred.” Aplee.’s Resp. Br. at 40. And regarding scienter, the SEC

  states that, regardless of Mr. Mahabub’s genuine belief that a deal with Apple

  would be reached in the next 3–6 months, “his subjective belief . . . cannot negate

  that he was at least reckless when he told investors that Apple was already

  discussing the business side of things with GenAudio, when in fact they were not

  and Apple had told [Mr.] Mahabub that that would not happen until there was

  buy-in on the product side.” Id.

        We conclude that Appellants’ arguments lack merit. Regarding scienter,

  Appellants’ attempt to frame the record facts in a manner that paints a rosy

  picture of Mr. Mahabub’s personal understanding and unilateral discussions with

  Apple’s employees fails to create a genuine dispute of material fact. We have

                                           29
Appellate Case: 19-1454    Document: 010110675766       Date Filed: 04/26/2022    Page: 30



  defined “recklessness” as “conduct that is an extreme departure from the

  standards of ordinary care, and which presents a danger of misleading buyers or

  sellers that is either known to the defendant or is so obvious that the actor must

  have been aware of it.” City of Philadelphia v. Fleming Cos., Inc., 264 F.3d

  1245, 1258 (10th Cir. 2001) (quoting Anixter v. Home–Stake Prod. Co., 77 F.3d

  1215, 1232 (10th Cir. 1996)). Like the district court, we conclude that Mr.

  Mahabub—given Mr. Hailey’s December 16, 2009, e-mail—knew or exhibited

  recklessness regarding the fact that “[t]he business side of things would come into

  play after [Apple engineers obtained] exec buy-in on the product side.” Aplts.’

  App., Vol. IV, at 1058 (emphasis added). At the very least, as the SEC argues, it

  must have been obvious to Mr. Mahabub that the “business side of things” had

  not commenced when he sent the March 10 email to GenAudio’s shareholders

  indicating that the company was discussing business matters with Apple.

        Crucially, there is nothing in the record suggesting that Mr. Mahabub had a

  factual basis for believing that the “exec buy-in on the product side” had occurred

  at the time he sent the March 10 email. Indeed, approximately a mere three

  months before the March 10 email was sent, Mr. Mahabub had asked Mr. Hailey

  in an email if he had “any idea as to when the exec buy-in might take place.” Id.,

  Vol. IV, at 1057 (Mahabub Email, dated Dec. 22, 2009). The record is unclear

  whether Mr. Hailey responded to that email. However, at the very least, Mr.

  Mahabub’s general and open-ended inquiry of Mr. Hailey bolsters the inference

                                            30
Appellate Case: 19-1454    Document: 010110675766      Date Filed: 04/26/2022   Page: 31



  that, around the time of the March 10 email, Mr. Mahabub had no knowledge that

  an “exec buy-in” meeting would occur in the near future—much less that it

  already had occurred.

        Furthermore, as detailed supra, on January 5, 2010, in response to a

  separate email from Mr. Mahabub, Mr. Hailey wrote that Apple was “pretty

  serious about looking at audio quality across the board and this will take

  time—definitely more than a couple of months.” Id. at 1068 (emphases added).

  Thus, in early January 2010, Mr. Hailey had communicated to Mr. Mahabub that

  Apple was conducting a comprehensive inquiry of a dimension of the product

  side—i.e., audio quality—that would certainly take more than two months.

  Absent contrary signals—and the record reveals none—this communication

  should have negated any reasonable belief Mr. Mahabub harbored, by the time he

  sent the March 10 email (a few months after the Hailey email) that the product-

  side work had been completed and “exec buy-in” had been achieved, such that

  GenAudio’s dealings with Apple had progressed to the business side.

  Consequently, the district court rightly concluded that Mr. Mahabub acted with

  scienter; at the very least, he acted recklessly in making the March 10

  representation at issue here.

        The fact that Mr. Mahabub subjectively believed that the deal with Apple

  would happen in a few months because no one from Apple corrected him does not

  alter the calculus. The securities laws impose a personal obligation on corporate

                                           31
Appellate Case: 19-1454    Document: 010110675766        Date Filed: 04/26/2022    Page: 32



  executives, like Mr. Mahabub, to sufficiently ground their communications in

  facts. See, e.g., Omnicare, Inc. v. Laborers Dist. Council Const. Indus. Pension

  Fund, 575 U.S. 175, 188–89 (2015) (“[A reasonable investor] expects not just that

  the issuer believes the opinion (however irrationally), but that it fairly aligns with

  the information in the issuer’s possession at the time.”); Hampton v. root9B

  Techs., Inc., 897 F.3d 1291, 1299 (10th Cir. 2018) (“[S]tatements of opinion or

  belief must rest on ‘a factual basis that justifies them as accurate, the absence of

  which renders them misleading.’” (alteration in original) (emphasis added)

  (quoting Grossman, 120 F.3d at 1123)).

        Thus, no matter how heartfelt their subjective beliefs, corporate executives,

  like Mr. Mahabub, cannot make material representations to shareholders in

  disregard or contravention of obvious facts, nor can they find absolution in the

  failures of others to disabuse them of their magical thinking regarding obvious

  facts. See Omnicare, 575 U.S. at 188 (“Consider an unadorned statement of

  opinion about legal compliance: ‘We believe our conduct is lawful.’ If the issuer

  makes that statement without having consulted a lawyer, it could be misleadingly

  incomplete. In the context of the securities market, an investor, though

  recognizing that legal opinions can prove wrong in the end, still likely expects

  such an assertion to rest on some meaningful legal inquiry—rather than, say, on

  mere intuition, however sincere.” (emphasis added)); Virginia Bankshares, Inc. v.

  Sandberg, 501 U.S. 1083, 1094 (1991) (discussing potential liability stemming

                                            32
Appellate Case: 19-1454    Document: 010110675766       Date Filed: 04/26/2022     Page: 33



  from director’s statement to minority shareholders that the $42 tender price of a

  stock was “high” and “fair” that “depended on whether provable facts about the

  Bank’s assets, and about actual and potential levels of operation, substantiated a

  value that was above, below, or more or less at the $42 figure”); see also

  Nakkhumpun v. Taylor, 782 F.3d 1142, 1159 (10th Cir. 2015) (“An opinion is

  considered false if the speaker does not actually or reasonably hold that opinion.”

  (emphasis added)), cert. dismissed, 577 U.S. 981 (2015).

        Stated otherwise, no matter how Panglossian their view of the world,

  corporate executives, like Mr. Mahabub, cannot make material representations to

  their shareholders in blatant disregard of obvious facts and be excused by the

  failures of others to correct their false notions. And there can be no doubt that

  the district court correctly found that the March 10 statement at issue was false.

  Irrespective of the business overtures that Mr. Mahabub made to Apple’s

  executives, they had made it crystal clear that no business negotiations would take

  place between GenAudio and Apple until after there was “exec buy-in,” and the

  record provides no basis for a reasonable belief that such buy-in had occurred

  when Mr. Mahabub sent the email on March 10.

        Accordingly, for the foregoing reasons, we reject Appellants’ first

  challenge.




                                           33
Appellate Case: 19-1454   Document: 010110675766      Date Filed: 04/26/2022    Page: 34



                                           b

        Second, Appellants contend that Mr. Mahabub’s statement—found in the

  same March 10, 2010, email—that he “expect[ed] to have a very substantial

  license deal in place for [the LCEC’s] Christmas Product Rollout,” see Aplts.’

  App, Vol. V, at 1109, was a non-actionable statement of opinion. The SEC

  counters that “even assuming this statement could be so characterized, as

  [Appellants] recognize, statements of opinion can be actionable if, among other

  things, they omit facts that show that [Appellants] ‘lacked the basis for making

  those statements that a reasonable investor would expect.’” Aplee.’s Resp. Br. at

  41 (quoting Omnicare, 575 U.S. at 196). And, here, the SEC states that Mr.

  Mahabub “omitted that he had no factual basis to make this statement regarding

  the specific timing of any license deal.” Id.

        The SEC has the better of this dispute. Statements of opinion are indeed

  actionable if the speaker omits material facts that make the statements misleading

  to would-be reasonable investors. See Omnicare, 575 U.S. at 189–91. In this

  instance, the SEC is correct: even if Mr. Mahabub’s “Christmas product rollout”

  statement can be characterized as an opinion, Mr. Mahabub omitted certain

  information that resulted in the statement being misleading to a reasonable

  investor. In particular, Mr. Mahabub omitted the key fact that he had fabricated

  the “Christmas product rollout” plan out of whole cloth and that the meeting with




                                           34
Appellate Case: 19-1454   Document: 010110675766       Date Filed: 04/26/2022    Page: 35



  Mr. Schiller where this supposed plan was discussed was a figment of his

  imagination.

        Indeed, the undisputed facts show that GenAudio’s discussions with Apple

  had not reached the point—by the time Mr. Mahabub sent the March 10 email,

  containing the “Christmas product rollout” statement—where Mr. Mahabub could

  have harbored any reasonable belief that any licensing deal was even on the table

  for discussion with Apple. Indeed, Mr. Mahabub cites no portions of the record

  in his briefing (outside of his own statements) that even mention a “Christmas

  product rollout”—let alone reflect his discussions with Apple executives

  regarding one. To be sure, Appellants make much of GenAudio’s purported

  “fifteen in-person meetings” and “extensive discussions, including many phone

  calls, and hundreds upon hundreds, if not thousands of emails regarding

  GenAudio’s technology.” Aplts.’ Opening Br. at 25. But this line of argument

  actually works against Appellants: given this purported heavy volume of

  communications—much of it allegedly documented—between GenAudio and

  Apple, if Apple were even remotely considering a Christmas product rollout and

  related license agreement with GenAudio, logic strongly suggests that there

  would be some reference, however slight, to these matters in the record. Yet

  Appellants cannot direct us to any such reference.

        Given all of this, we cannot help but conclude that any fanciful belief that

  may have led Mr. Mahabub to send the email regarding the purported Christmas

                                           35
Appellate Case: 19-1454     Document: 010110675766      Date Filed: 04/26/2022       Page: 36



  product rollout did not “fairly align[] with the information” in his “possession at

  the time,” and his words—whether expressing an opinion or not—provide the

  foundation for liability under the securities laws. Omnicare, 575 U.S. at 189.

        Appellants’ related challenge to the district court’s falsity and scienter

  findings regarding the “Christmas product rollout” statement perforce suffers a

  like fate. Appellants once again rely on Mr. Mahabub’s own “subjective belief”

  that a deal would be reached in time for a Christmas rollout. Aplts.’ Opening Br.

  at 26. They argue that, because Apple employees never told Mr. Mahabub that

  this optimism was misguided or unreasonable, he is not accountable for his

  mistaken belief. However, as we have indicated supra, this sort of argument is

  not countenanced by the securities laws. Neither the failure of Mr. Mahabub to

  remove his rose-colored glasses when confronted with obvious facts painting a

  bleaker picture of the state of GenAudio’s interactions with Apple, nor any failure

  by Apple to disabuse him of his fanciful subjective notions can absolve Mr.

  Mahabub and GenAudio of liability. The “Christmas product rollout” statement

  at issue here was false—indeed, fabricated. And, at a minimum, Mr.

  Mahabub—the acknowledged fabricator of the statement—acted with recklessness

  in communicating it. 15

        15
              Appellants fall back on the assertion that the two statements from the
  March 10 email—read “as a whole”—show Mr. Mahabub “reasonably believed a
  deal with Apple was close at hand.” Aplts.’ Opening Br. at 26–27. However, like
  the SEC, we reject this assertion out of hand. Such that it was, Mr. Mahabub’s
                                                                        (continued...)

                                           36
Appellate Case: 19-1454    Document: 010110675766       Date Filed: 04/26/2022       Page: 37



                                          ***

        In sum, as to the two statements that the district court identified in the

  March 10 email, we reject Appellants’ contentions of district-court error.

                                            4

        Appellants next challenge the district court’s findings of liability under

  § 10(b)(5) and Rule 10b-5 as to Mr. Mahabub’s March 15, 2010, cover letter

  accompanying the 2010 Offering materials. The cover letter stated that the 2010

  Offering was “being conducted to provide bridge capital until we can ‘ink’ a deal

  with . . . [LCEC, i.e., Apple].” See Aplts.’ App., Vol. V, at 1120. Appellants

  attack the district court’s ruling in three principal ways. Specifically, they argue

  that the statement in the cover letter was: (1) actually accurate in light of Mr.

  Tiscareno’s testimony; (2) non-actionable under the bespeaks-caution doctrine;

  and (3) a non-actionable statement of corporate optimism.

        The SEC retorts that, rather than deeming the cover letter’s statement

  accurate, Mr. Tiscareno’s testimony actually shows that the cover letter’s

  statement contained opinions that were not grounded in any facts that were within

  Mr. Tiscareno’s knowledge. As for Appellants’ invocation of the bespeaks-

  caution and corporate-optimism theories, the SEC succinctly explains that

        15
           (...continued)
  belief in this regard was hardly reasonable; it was entirely one-sided and lacking
  in any factual foundation. Therefore, at the very least, Mr. Mahabub acted
  recklessly in fabricating and then communicating information regarding the
  purported imminent deal with Apple to GenAudio’s investors.

                                            37
Appellate Case: 19-1454    Document: 010110675766        Date Filed: 04/26/2022    Page: 38



  “[n]either concept applies to this statement.” Aplee.’s Resp. Br. at 43. The

  agency further reasons as follows: “Rather than being a forward-looking

  statement or a vague statement of loose optimism, there is no genuine dispute that

  this statement specifically conveys to the investor the (false) fact that a deal with

  Apple was at that present time sufficiently close that any money raised would be

  a short-term ‘bridge’ until such a deal can be ‘ink[ed].’” Id. (alteration in

  original) (quoting Aplts.’ App., Vol. V, at 1120).

        Once again, we conclude that Appellants’ arguments are unavailing. As we

  further detail infra, we agree with the district court’s and the SEC’s conclusion

  that the March 15 statement was intended to (falsely) communicate that a deal

  between GenAudio and Apple was imminent and that the 2010 Offering was

  needed to provide GenAudio with capital during the reasonably short period

  necessary to close the deal with Apple. As a consequence, Mr. Tiscareno’s

  testimony actually undercuts Appellants’ contention that the cover letter’s

  statement was not false—rather than helping them. When shown that statement

  for the first time, Mr. Tiscareno was asked the following question: “Is there

  anything else, looking at this, that you find inaccurate?” Aplts.’ App., Vol. VI, at

  1599 (Victor Tiscareno Dep. Tr., dated Dec. 16, 2016). Mr. Tiscareno responded,

  “Oh. No. . . . I mean, . . . I can think of opinions that you didn’t ask about. But

  it’s just opinions that the document—that I’ve never read before, really.” Id.




                                            38
Appellate Case: 19-1454    Document: 010110675766       Date Filed: 04/26/2022   Page: 39



  (emphasis added). However, Appellants’ analysis of this statement effectively

  stops at the word “No” and fails to read Mr. Tiscareno’s testimony in context.

        As Appellants reason, Mr. “Tiscareno agreed under oath there was nothing

  inaccurate about this statement in the March 15, 2010 cover letter.” Aplts.’

  Opening Br. at 30. However, this interpretation of Mr. Tiscareno’s

  testimony—when viewed in context—is untenable. The most natural reading of

  Mr. Tiscareno’s testimony is that he never before encountered the substance of

  the cover letter’s statement and considered the statement as simply expressing Mr.

  Mahabub’s opinion. This reading of his testimony supports the district court’s

  finding that the statement was false. In particular, that is so because, by

  Appellants’ own account, “[Mr.] Tiscareno was GenAudio’s primary contact at

  Apple . . . and thus was very knowledgeable regarding GenAudio’s relationship

  with Apple.” Id. It stands to reason, therefore, that if anyone would have been in

  a position to know of the existence of an imminent deal between GenAudio and

  Apple and to communicate that information to Mr. Mahabub, it would have been

  Mr. Tiscareno. Yet it is patent from his testimony that Mr. Tiscareno knew of no

  such deal and necessarily, therefore, made no such communication to Mr.

  Mahabub. In short, far from the inference Appellants hope to draw from it, Mr.

  Tiscareno’s testimony strongly indicates that there would have been no factual

  foundation to Mr. Mahabub’s message that a deal between GenAudio and Apple




                                            39
Appellate Case: 19-1454   Document: 010110675766       Date Filed: 04/26/2022      Page: 40



  was imminent. Accordingly, the district court properly found that this cover letter

  statement was false.

        In attempting to reimagine the statement’s import, Appellants rely on the

  corporate-optimism doctrine. But this reliance is misplaced. “Statements

  classified as ‘corporate optimism’ or ‘mere puffing’ are typically forward-looking

  statements, or are generalized statements of optimism that are not capable of

  objective verification.” Grossman, 120 F.3d at 1119. Thus, “[v]ague, optimistic

  statements are not actionable because reasonable investors do not rely on them in

  making investment decisions.” Id. (collecting cases); see also SEC v. Nacchio,

  438 F. Supp. 2d 1266, 1281 (D. Colo. 2006) (“It is true that vague statements of

  corporate optimism are not materially misleading, as ‘reasonable investors do not

  rely on them in making investment decisions.’” (quoting Grossman, 120 F.3d at

  1119)).

        In particular, Appellants contend that “[t]he statement about ‘inking’ a deal

  does nothing more than express GenAudio’s optimism such a deal might transpire

  at some unknown time in the future. The statement does not even provide a

  timeframe for that deal to happen.” Aplts.’ Opening Br. at 33. Thus, Appellants

  attempt to persuade us that the statement “is a classic example of the type of

  vague statement of corporate optimism that is non-actionable.” Id. (citing San

  Leandro Emergency Med. Grp. Profit Sharing Plan v. Philip Morris Cos., 75 F.3d

  801, 811 (2d Cir. 1996)).

                                           40
Appellate Case: 19-1454    Document: 010110675766       Date Filed: 04/26/2022    Page: 41



        We disagree. The statement’s use of the term “bridge capital” is

  significant. As Appellants themselves define it, the term “bridge capital” “is a

  commonly used corporate term that describes temporary funding a company needs

  to cover its operating expenses until some permanent source of funding can be

  secured in the future.” Id. (emphasis added). Because, even under this definition,

  the term conveys that funding is being sought only to serve a temporary stopgap

  purpose, this seems to necessarily connote that there is a realistic expectation that

  permanent funding will be secured in the reasonably near future—not, as

  Appellants suggest, at some hoped-for, nebulous “unknown time in the future.”

  Id.; cf., e.g., Bridge Loan, A MERICAN H ERITAGE DICTIONARY (3d ed. 1992) (“A

  short-term loan intended to prove or extend financing until a more permanent

  arrangement is made.”); Loan, B LACK ’ S L AW D ICTIONARY (11th ed. 2019)

  (defining “bridge loan” as “[a] short-term loan that is used to cover costs until

  more permanent financing is arranged or to cover a portion of costs that are

  expected to be covered by an imminent sale,” which is also “[a]lso termed bridge

  financing”). We think that a reasonable investor would draw this meaning from

  the use of the term.

        Moreover, the term would very likely indicate to a reasonable investor that

  the business owner had more than a hope and a prayer that, during this short

  temporal window, a source of permanent funding would materialize. Stated

  otherwise, it seems implausible that a reasonable investor would interpret the

                                            41
Appellate Case: 19-1454      Document: 010110675766     Date Filed: 04/26/2022    Page: 42



  cover letter’s statement, including the term “bridge capital,” to mean, as

  Appellants contend, that the company’s CEO merely harbored the subjective hope

  that “a deal” to provide a permanent source of funding “might transpire.” Aplts.’

  Opening Br. at 33; see, e.g., Omnicare, 575 U.S. at 188–89. That would make

  little commercial sense.

        Thus, even accepting Appellants’ definition of the term “bridge capital,” its

  use in the cover letter’s statement is not, in our view, compatible with Appellants’

  suggestion that the statement effectively amounts to little more than Mr.

  Mahabub’s optimistic daydreaming about a business venture between GenAudio

  and Apple that might take place at some unknown future time. The term conveys

  something more definite both in terms of the occurrence of the contemplated

  permanent funding—here, supposedly through a signed deal with Apple—and the

  timeline for its occurrence, i.e., a short one. The cover letter’s statement did not

  need to spell out a certain end date for a reasonable investor to understand that a

  definite deal was at least contemplated and that there was a reasonable

  expectation (even though not a guarantee) that the deal would come to fruition in

  the short term.

        We conclude that Mr. Mahabub either knew that a reasonable investor

  would attach such a definite meaning to the cover letter’s statement or was

  reckless regarding the risk that a reasonable investor would do so. And because

  no such deal between GenAudio and Apple was imminent, nor a factual basis for

                                            42
Appellate Case: 19-1454    Document: 010110675766        Date Filed: 04/26/2022   Page: 43



  any expectation that it was imminent, we are hard pressed to find fault with the

  SEC’s conclusion that “this [cover letter] statement specifically conveys to the

  investor the (false) fact that a deal with Apple was at that present time

  sufficiently close that any money raised would be a short-term ‘bridge’ until such

  a deal can be ‘ink[ed].’” Aplee.’s Resp. Br. at 43 (second alteration in original)

  (first emphasis added) (quoting Aplts.’ App., Vol. V, at 1120).

        Likewise, we conclude that Appellants’ reliance on the bespeaks-caution

  doctrine is unfounded. Forward-looking statements are considered immaterial

  when the defendant has provided “sufficiently specific risk disclosures or other

  cautionary statements . . . to nullify any potentially misleading effect.”

  Grossman, 120 F.3d at 1120. In assessing whether a statement is not actionable

  under this doctrine, we look for evidence of “general, forward looking projections

  dealing with subjects that were dealt with in much greater detail in the cautionary

  sections of the registration statement and amendments thereto.” Id. at 1122

  (emphasis added). The “relevant inquiry concerns the total mix of information

  available to the market at the time of the allegedly fraudulent statements.” Id.

  (citing Basic, Inc. v. Levinson, 485 U.S. 224, 246 (1988)).

        Overall, “the cautionary statements must be substantive and tailored to the

  specific future projections, estimates or opinions . . . which the plaintiffs

  challenge.” Id. at 1120 (omission in original) (quoting In re Donald J. Trump

  Casino Sec. Litig.-Taj Mahal Litig., 7 F.3d 357, 371 (3d Cir. 1993)); see In re

                                            43
Appellate Case: 19-1454   Document: 010110675766       Date Filed: 04/26/2022   Page: 44



  Prudential Sec. Inc. Ltd. P’ships Litig. (“In re Prudential”), 930 F. Supp. 68, 72

  (S.D.N.Y. 1996) (“Cautionary language cited to justify application of the doctrine

  must precisely address the substance of the specific statement or omission that is

  challenged.”). Furthermore, as Appellants themselves acknowledge, “cautionary

  language does not protect material misrepresentations or omissions when

  defendants knew they were false when made.” In re Prudential, 930 F. Supp. at

  72; accord Aplts.’ Opening Br. at 31.

        Here, Appellants contend that the cover letter’s “statement was

  forward-looking in that [Mr.] Mahabub was conveying the need for additional

  capital until GenAudio hopefully inked a deal with Apple at some undetermined

  time in the future.” Aplts.’ Opening Br. at 31 (emphasis omitted). And they

  further contend that this statement was “accompanied by the PPM, which

  contained an extensive discussion of the various risks associated with GenAudio’s

  forward-looking statements” and that this discussion “included a specific warning

  that no transaction had been consummated with the LCEC and there was no

  guarantee any such deal would be consummated in the future.” Id. at 31–32

  (citing Aplts.’ App., Vol. VIII, at 1766, 1782, 1800 (PPM, dated Mar. 15, 2010)).

        However, we are not persuaded by Appellants’ line of argument. For

  starters, for the reasons outlined supra, we reject out of hand Appellants’

  characterization of the cover letter’s statement as communicating “the need for

  additional capital until GenAudio hopefully inked a deal with Apple at some

                                           44
Appellate Case: 19-1454    Document: 010110675766      Date Filed: 04/26/2022   Page: 45



  undetermined time in the future.” Id. at 31 (emphases added). Briefly stated, the

  cover letter’s statement was more definite than Appellants suggest, both in terms

  of the occurrence of the contemplated permanent funding—here, supposedly

  through a signed deal with Apple—and the timeline for its occurrence, i.e., a short

  one. Borrowing from the language of a case that Appellants themselves rely on,

  Phillip Morris, GenAudio’s cover letter’s statement had the potential to

  “misle[a]d a reasonable investor to believe” that GenAudio was reasonably close

  to “inking” a deal with Apple and needed some money to fund its operations

  during the reasonably short interim period. 75 F.3d at 811. 16

        Moreover, even accepting Appellants’ characterization of the statement as

  forward-looking and putting aside the significant likelihood that the cover letter’s

  statement was knowingly false—and thus outside the protection of the bespeaks-

  caution doctrine, see In re Prudential, 930 F. Supp. at 72—there is nothing in the

  three pages of the record that Appellants point to that could arguably be viewed

  as negating—through detailed and specific disclosures—the misleading effect of

  the cover letter’s statement.


        16
               Far from helping Appellants, Phillip Morris works against them and
  bolsters our reasoning. In Philip Morris, the Second Circuit held that “general
  announcements by Philip Morris that it was ‘optimistic’ about its earnings and
  ‘expected’ Marlboro to perform well,” were mere “puffery” that “cannot have
  misled a reasonable investor to believe that the company had irrevocably
  committed itself to one particular strategy, and cannot constitute actionable
  statements under the securities laws.” 75 F.3d at 811. These statements stand in
  stark contrast to those at issue here.

                                           45
Appellate Case: 19-1454    Document: 010110675766       Date Filed: 04/26/2022    Page: 46



        One of three pages, titled “Forward Looking Statements,” applied

  generically to all of the PPM’s statements and related documents, see Aplts.’

  App., Vol. VIII, 1766 (capitalization omitted), and, thus, it did not serve to negate

  in a detailed and specific manner the misleading effect of the cover letter’s

  statement. Furthermore, supposedly because of its purported confidentiality

  obligations under the NDA with the LCEC (i.e., Apple), GenAudio did not offer

  in the remaining two pages anything more than very limited references to its

  interactions with Apple; it certainly did not provide a specific and detailed update

  on the status of its communications with Apple that might work to counteract the

  misleading effect of the cover letter’s statement. See, e.g., id., Vol. X, at 2150

  (SEC Reply Br. in Support of Rev. Mot. of Summ. J., filed Apr. 20, 2018) (noting

  that GenAudio’s “documents failed to make any specific disclosures informing

  investors as to the actual status of GenAudio’s dealings with Apple, including the

  complete absence of negotiations with Apple regarding any licensing or

  acquisition transactions”).

        True, Appellants do highlight a few stray sentences on these pages pointing

  to the fact that no deal with Apple was guaranteed. See id., Vol. VIII, at 1800

  (stating that “there is no guaranty or assurance that any actual transactions will

  occur”). However, this hardly would negate—as a logical and commercially

  practical matter—the misleading import of the cover letter’s statement that a deal




                                            46
Appellate Case: 19-1454    Document: 010110675766       Date Filed: 04/26/2022   Page: 47



  with Apple was imminent. Thus, we conclude that Appellants’ reliance on the

  bespeaks-caution doctrine is misguided.

        In sum, we reject Appellants’ challenge related to the March 15 cover letter

  statement.

                                            5

        Appellants straightforwardly challenge the district court’s determination

  that they violated § 10(b) and Rule 10b-5 in sending the April 30, 2010, email.

  Discerning no merit in this challenge, we reject it. Appellants also make an

  oblique and indirect attack on the court’s determination of § 17(a) liability as to

  the April 30 email; we discuss and summarily reject it.

                                            a

        Appellants contend that the district court got it wrong when it found that

  they committed violations of § 10(b) and Rule 10b-5 by sending Mr. Mahabub’s

  April 30, 2010, email to an investor stating that Apple was “looking to acquire

  GenAudio’s tech for integration into their entire lineup of product offerings . . .

  and we are now waiting [for the time] when we will initiate negotiations, pending

  the CEO[’s] [approval of] the integrated product rollout strategy and the technical

  implementation strategy that will be presented to the CEO next week!!!” Aplts.’

  App., Vol. V, at 1239. The district court found that Mr. “Mahabub had no

  reasonable basis to claim that the upcoming meeting would encompass an




                                            47
Appellate Case: 19-1454   Document: 010110675766       Date Filed: 04/26/2022       Page: 48



  ‘integrated product rollout strategy and [a] technical implementation strategy.’”

  Mahabub, 343 F. Supp. 3d at 1044.

        Appellants now claim that the statement was not made with scienter or even

  negligence because Mr. Mahabub “believed the exec buy-in meeting involved

  such [technical] implementation issues” and he “never guaranteed to the recipient

  of this April 30 email that a deal with Apple would take place.” Aplts.’ Opening

  Br. at 34. In response, the SEC notes that “[a]ll [Appellants] point to in support

  of this contention is [Mr.] Mahabub’s own subjective belief that the meeting at

  issue would discuss ‘such implementation issues,’ a subjective belief that simply

  did not comport with reality.” Aplee.’s Resp. Br. at 44 (citation omitted). The

  SEC is correct.

        Specifically, before April 30, 2010, Mr. Mahabub had no reasonable basis

  in fact to believe that any of the representations at issue—that he made in the

  April 30 email—squared with reality. Stated differently, Mr. Mahabub’s April 30

  representations to the investor were so lacking in real-world substance that, as the

  district court wrote, “[h]e could not have reasonably failed to perceive that he was

  simply making things up as he wrote the relevant documents.” Mahabub, 343 F.

  Supp. 3d at 1046. The fact that Mr. Mahabub may have truly believed that the

  “exec buy-in” meeting—which took place on May 5, 2010—would be the start of

  real, business negotiations, or that such a meeting would include talk about

  business strategies is beside the point. As we have stated supra, irrespective of

                                           48
Appellate Case: 19-1454    Document: 010110675766       Date Filed: 04/26/2022   Page: 49



  how Panglossian or rosy Mr. Mahabub’s subjective view was of the state of

  negotiations with Apple, he did not have license under the securities laws to make

  material representations to investors that had no foothold in reality.

        At the time of his April 30 email, Mr. Mahabub had received absolutely no

  confirmation from his Apple contacts that his beliefs were true: that is, no

  confirmation that in the near future (much less the following week) there would

  be a presentation to Apple’s CEO of an integrated product-rollout strategy

  regarding GenAudio’s technology and also regarding a related technical-

  implementation strategy. Indeed, Mr. Hailey—less than five months before, on

  December 16, 2009—had explained to Mr. Mahabub that “[t]he business side of

  things would come into play after we have exec buy-in on the product side.”

  Aplts.’ App., Vol. IV, at 1058 (emphasis added). And it is clear from our

  consideration of the record that Mr. Mahabub had no factual basis for believing

  that the “exec buy-in on the product side” had occurred at the time that he sent

  the April 30 email discussing the “business side of things.” Id.

        In other words, the “exec buy-in” condition precedent for discussing

  business matters with Apple—such as the integrated product-rollout strategy that

  Mr. Mahabub mentioned in his April 30 email—had not been satisfied, and Mr.

  Mahabub had no factual basis for believing that it had been. Furthermore, as we

  have previously suggested, even if Apple failed to disabuse Mr. Mahabub of his

  fanciful beliefs regarding the status of GenAudio’s negotiations with Apple, that

                                            49
Appellate Case: 19-1454   Document: 010110675766       Date Filed: 04/26/2022    Page: 50



  would not relieve him of his personal duty under the securities laws not to falsely

  or recklessly make material representations devoid of any factual basis to

  investors.

        Mr. Mahabub’s correspondence with Apple on May 5, 2010—the day of the

  “exec buy-in” meeting—further undercuts Appellants’ challenge by attesting to

  the still-incipient stage of GenAudio’s business interactions with Apple around

  the time (indeed after) he sent the April 30 email to the prospective investor. As

  outlined earlier, in the May 5 email, Mr. Mahabub offered to travel to Apple’s

  headquarters to assist his Apple contacts, like Mr. Tiscareno, in explaining

  GenAudio’s technology during the meeting. Mr. Tiscareno’s response is telling

  in shedding light on the early stage of GenAudio’s dealings with Apple.

  Specifically, Mr. Tiscareno stated that he and Mr. Hailey were “pitching

  [GenAudio’s technology] as a concept” to Apple executives and, if those

  executives agreed that the “concept” was a “great idea” then there would be

  further questions from Apple. Id., Vol. V, at 1222 (emphases added).

        In other words, far from discussing business details related to a product-

  rollout or technical-implementation strategy for GenAudio’s technology—as Mr.

  Mahabub indicated in his April 30 email to the investor—Apple’s “exec buy-in”

  meeting was intended by Mr. Tiscareno to address first principles, such as

  whether the “idea” or “concept” that GenAudio’s technology illustrated was a

  “great” one. Id. And there is no indication in the record that Mr. Tiscareno or

                                           50
Appellate Case: 19-1454       Document: 010110675766    Date Filed: 04/26/2022     Page: 51



  GenAudio’s other contacts at Apple had ever previously told Mr. Mahabub

  anything to the contrary. Thus, Mr. Tiscareno’s response paints a picture of the

  incipient nature of GenAudio’s business dealings with Apple around the time

  (indeed after) Mr. Mahabub sent his April 30 email—a picture that is at odds with

  the one the April 30 email reflected, with its talk of business matters like a

  product rollout strategy.

        Thus, in light of the foregoing, we have little difficulty concurring with the

  district court’s assessment: Mr. Mahabub “could not have reasonably failed to

  perceive that he was simply making things up as he wrote” the April 30 email.

  Mahabub, 343 F. Supp. 3d at 1046. Notwithstanding any contrary subjective

  beliefs that Mr. Mahabub may have harbored, we conclude that he acted at least

  recklessly (if not knowingly) in violation of the proscriptions of § 10(b) and Rule

  10b-5 when he made the at-issue representations in the April 30 email.

                                            b

        As noted, the district court determined in only one instance—as to the April

  30 email—that Appellants also violated § 17(a)(2) of the Securities Act.

  Appellants specifically mention § 17(a)(2) in the Table of Contents and Statement

  of the Issues portions of their Opening Brief (though they are silent about this

  statutory violation in their Reply Brief). See Aplts.’ Opening Br. at i (Table of

  Contents) (“District Court’s determination Defendants were liable under Section

  17(a) and 10b-5 was defective because genuine issues of material fact exist.”); id.

                                            51
Appellate Case: 19-1454    Document: 010110675766       Date Filed: 04/26/2022     Page: 52



  at 1 (Statement of the Issues) (“Whether the district court erred by concluding

  Appellants were liable for . . . one misrepresentation pursuant to 15 U.S.C.

  § 77q(a)(2) . . . .”). However, we cannot discern from Appellants’ briefing any

  argument concerning the court’s liability determination under § 17(a)(2) as to the

  April 30 email that is distinct from their arguments attacking the court’s finding

  of liability under § 10(b) and Rule 10b-5 as to the same email. See supra note 14.

  Appellants thus challenge the mental-state element of the court’s § 17(a)(2)

  liability finding—as they did regarding the court’s liability finding as to § 10(b)

  and Rule 10b-5. As such, we summarily reject Appellants’ argument.

        Recall that, unlike violations of § 10(b) and Rule 10b-5, which require the

  SEC to establish scienter or recklessness, a violation of § 17(a)(2) merely requires

  a showing of negligence. See, e.g., Smart, 678 F.3d at 856–57. Thus, because we

  already have determined that Mr. Mahabub was at least reckless in sending the

  April 30 email, his mental state necessarily was sufficient for the imposition of

  § 17(a)(2) liability (where only negligence must be shown) for the same email.

  Cf. Aplee.’s Resp. Br. at 39 n.9 (“Because there is no dispute that defendants

  acted with scienter, they necessarily acted with at least negligence as required for

  the violation of Section 17(a)(2) the district court found as a matter of law with

  respect to the April 30, 2010 statement.”). Accordingly, Appellants’§ 17(a)(2)

  argument fails.




                                            52
Appellate Case: 19-1454   Document: 010110675766       Date Filed: 04/26/2022   Page: 53



                                           6

        Appellants next challenge the district court’s § 10(b) and Rule 10b-5

  liability determination concerning Mr. Mahabub’s August 1, 2010, investor letter

  claiming that Mr. Jobs had requested “a ‘hand-shake’ meeting” with Mr. Mahabub

  “[i]n the very near future,” Aplts.’ App., Vol. V, at 1313—a representation that

  the district court described as a “blatant lie,” Mahabub, 343 F. Supp. 3d at 1044.

  Appellants contend that this statement was not material because “a reasonable

  investor would not care about [Mr.] Mahabub’s in-person interactions with Steve

  Jobs.” Aplts.’ Opening Br. at 40. They reason that “all a reasonable investor

  would care about was” the following: that Apple’s CEO “Jobs himself had

  green-lighted the project” in the May 6 exec buy-in meeting; and that this was the

  “‘final milestone’ to be reached before a deal with Apple to acquire GenAudio’s

  technology.” Id. (quoting Aplts.’ App., Vol. VI, at 1597). And Mr. Mahabub

  “reasonably believed” all of this was true. Id. at 39–40.

        For its part, the SEC declares that “[i]t is beyond dispute that a reasonable

  investor would have wanted to know that no such meeting (in ‘the very near

  future’ or otherwise) had ever been requested and that [Mr.] Mahabub was simply

  making up the nature of his contacts with Apple’s senior management.” Aplee.’s

  Resp. Br. at 45 (citing SEC v. Texas Gulf Sulphur Co. (“Texas Gulf”), 401 F.2d

  833, 849 (2d Cir. 1968)). Indeed, the district court summarily rebuffed a like




                                           53
Appellate Case: 19-1454    Document: 010110675766      Date Filed: 04/26/2022       Page: 54



  argument by Appellants regarding the August 1 statement, labeling their argument

  “frankly laughable.” Mahabub, 343 F. Supp. 3d at 1045 n.14.

        The SEC has the better of this dispute. We are hard pressed to understand

  why it would not have been material to a reasonable investor that the CEO of the

  company that GenAudio was negotiating with regarding the use of its technology

  affirmatively requested a hand-shake meeting in “the very near future” with

  GenAudio’s CEO, Mr. Mahabub. That is so because, if Steve Jobs (then-CEO of

  Apple) actually had made this request, this fact almost certainly would have had a

  significant effect on a reasonable investor’s assessment of the likelihood that

  GenAudio would strike a deal with Apple and perhaps also regarding the timing

  of any such deal, given that Mr. Jobs supposedly wanted the hand-shake meeting

  to take place in “the very near future.”

        And that effect on a reasonable investor’s assessment—it seems hard to

  dispute—would have been favorable to GenAudio and, more specifically,

  enhanced the appeal of its stock. See Texas Gulf, 401 F.2d at 849 (“Material facts

  include not only information disclosing the earnings and distributions of a

  company but also those facts which affect the probable future of the company and

  those which may affect the desire of investors to buy, sell, or hold the company’s

  securities.”); see also Grossman, 120 F.3d at 1119 (“A statement or omission is

  only material if a reasonable investor would consider it important in determining

  whether to buy or sell stock.”); Texas Gulf, 401 F.2d at 849 (noting that the

                                             54
Appellate Case: 19-1454    Document: 010110675766       Date Filed: 04/26/2022    Page: 55



  concept of materiality “encompasses” those facts that might affect a stock’s

  value, when reasonably and objectively considered by an investor (quoting List v.

  Fashion Park, Inc., 340 F.2d 457, 462 (2d Cir. 1965)). Appellants have cited no

  authority that would lead us to question this reasoning.

        Moreover, Appellants’ more specific contentions also are unpersuasive.

  The fact that a reasonable investor would have deemed it material that Apple’s

  then-CEO, Mr. Jobs, (ostensibly) “gave the green light to proceed with GenAudio,

  and that this green light was the ‘final milestone’ to be reached before a deal with

  Apple to acquire GenAudio’s technology,” Aplts.’ Opening Br. at 40 (quoting

  Aplts.’ App., Vol. VI, at 1597), would not necessarily render all other facts

  concerning a prospective deal between GenAudio and Apple immaterial. Logic

  and common sense validate this. In particular, news of Mr. Jobs’s (ostensible)

  request for a hand-shake meeting with Mr. Mahabub still could have been

  important to a reasonable investor because the request reasonably could have been

  interpreted as an indicator of Mr. Jobs’s level of purported enthusiasm about

  GenAudio’s technology and his respect for GenAudio’s CEO, Mr. Mahabub.

        But the reality is that this is hardly a circumstance—such as Appellants

  conceive—where a reasonable investor would have had the opportunity to

  consider accurate information concerning the green-light scenario—involving Mr.

  Jobs’s checking the final box in the May 6 meeting—side-by-side with

  information concerning the hand-shake request and to weigh the relative

                                           55
Appellate Case: 19-1454     Document: 010110675766        Date Filed: 04/26/2022     Page: 56



  importance of the two matters. The green-light scenario was chimerical—the

  product of Mr. Mahabub’s imagination and nothing more. There was no basis in

  fact for Mr. Mahabub to reasonably believe in the truth of that scenario. See

  Aplts.’ App., Vol. V, at 1222 (Tiscareno email to Mr. Mahabub) (“Michael

  [Hailey] and I are pitching [in the May 6 meeting] this as a concept, and our

  proof of concept is what you developed for us. . . . Once we get the go ahead that

  this is a great idea. . . . Then we sort of start over internally. . . . We have to get

  to first base[.]” (emphases added)); see also id., Vol. VI, at 1597 (Tiscareno

  describing the plan for the May 6 meeting in his deposition, noting that Mr.

  Hailey “worked hard[] [to] put together a presentation” regarding “why we think

  this kind of product—it didn’t have to be GenAudio . . . this idea would benefit

  iPod or iPhone” (emphasis added)).

        Lastly, whether Mr. Mahabub reasonably believed that Mr. Jobs would be

  present at that meeting is of no consequence. Even if we “assume,” as the district

  court did, that Mr. Mahabub had a reasonable misunderstanding concerning

  whether Mr. Jobs would be present at the meeting, Mahabub, 343 F. Supp. 3d at

  1044; see supra note 3, that misunderstanding would not alter the truth that the

  green-light scenario was fanciful at best. We cannot seriously quarrel with the

  district court’s view that the August 1 statement was tantamount to a “blatant lie,”

  id.; at the very least, Mr. Mahabub made the statement in reckless disregard of the

  relevant facts.

                                             56
Appellate Case: 19-1454    Document: 010110675766        Date Filed: 04/26/2022   Page: 57



        In sum, for the foregoing reasons, we reject Appellants’ challenge to the

  district court’s finding of liability as to the August 1 statement.

                                             7

        Finally, Appellants challenge the district court’s liability finding under

  § 10(b) and Rule 10b-5 regarding Mr. Mahabub’s March 29, 2011, email to

  shareholders that certain new agreements would completely prohibit him from

  mentioning the LCEC in future correspondence, including in the upcoming 2011

  Offering. 17 Staying true to their pattern of arguments, Appellants again rely on

  Mr. Mahabub’s supposedly reasonable belief that Apple’s request for further

  agreements meant those new agreements would be more restrictive. According to

  Appellants, Mr. Mahabub’s belief was reasonable because Appellants “had

  already signed Apple’s standard non-disclosure agreement,” and “GenAudio had

  discussed signing additional (presumably more restrictive) NDAs with Apple on

  several other prior occasions.” Aplts.’ Opening Br. at 41. Accordingly,

  Appellants conclude, “Apple’s request” that Mr. Mahabub sign a “new set” of

  agreements “created the reasonable implication” that “interest” in AstoundSound

  “was increasing to such a degree new agreements needed to be entered into.” Id.



        17
                As explained earlier, this March 29, 2011, email was sent after Mr.
  Mahabub asked for broken-down iMacs from Apple, with Apple requiring him to
  first sign certain evaluation agreements before he could receive them. No
  evidence in the record indicates that Mr. Mahabub sought details on the nature of
  the evaluation agreements.

                                             57
Appellate Case: 19-1454   Document: 010110675766       Date Filed: 04/26/2022   Page: 58



        The SEC responds that, “even assuming (with no basis in fact to do so) that

  it was reasonable to assume the agreements would be more restrictive, that still

  provides no basis for [Mr.] Mahabub’s statement that they would be so restrictive

  as to prohibit even the mention in correspondence of Apple’s name.” Aplee.’s

  Resp. Br. at 46. The SEC avers that Appellants’ “[f]anciful speculation” is not

  enough to overcome summary judgment. Id.

        As with our consideration of Appellants’ other challenges, we conclude that

  the substance of the SEC’s line of argument here is more persuasive. As we have

  now repeatedly said, in so many words, it is not enough that Mr. Mahabub

  “believes [his own] opinion (however irrationally).” Omnicare, 575 U.S. at 189.

  Mr. Mahabub’s statements also must “fairly align[] with the information in [his]

  possession at the time.” Id. And, at the time of the March 29, 2011, email, Mr.

  Mahabub knew that the evaluation agreements he needed to sign pertained to the

  broken-down iMacs he himself requested from Apple. He thus knew—or was

  reckless in disregarding the fact—that without his own request for the broken-

  down iMacs, those evaluation agreements would never have been on the table.

  He further knew—or was reckless in disregarding the fact—that there were no

  signs in the prior interactions between GenAudio and Apple that would have

  permitted one to reasonably conclude that Apple’s condition that the agreements

  be executed implied that Apple’s interest in GenAudio’s technology was

  increasing and, more specifically, that the negotiations between the two

                                           58
Appellate Case: 19-1454    Document: 010110675766       Date Filed: 04/26/2022     Page: 59



  companies had progressed so far that even the name LCEC (i.e., Apple) could not

  be uttered.

        Even if Mr. Mahabub genuinely held a subjective belief that there was such

  a nexus between Apple’s request for the signed evaluation agreements and

  Apple’s ostensibly increasing interest in GenAudio’s technology, the securities

  laws would not countenance his sending the March 201l email. The district court

  correctly suggested the likely state of affairs: as Mr. Mahabub well knew (or at

  least recklessly disregarded), the natural effect of the email was to “tease[]

  shareholders” about forward progress in GenAudio’s business negotiations with

  Apple, Mahabub, 343 F. Supp. 3d at 1044—which a reasonable investor would

  have deemed to be material information.

                                          ***

        In sum, based on the foregoing, we conclude that Appellants’ substantive

  challenges to the district court’s determination that the six statements at issue

  violated the securities laws are without merit.

                                             8

        Before closing the book on our consideration of these six statements,

  however, we are obliged to acknowledge Appellants’ view that, for procedural

  reasons, the district court was wrong to consider certain statements in assessing

  their liability for securities-law violations. Specifically, Appellants point to the

  March 10 email, and the two statements therein, and claim that “the SEC should

                                            59
Appellate Case: 19-1454      Document: 010110675766     Date Filed: 04/26/2022       Page: 60



  not have been permitted to rely on this alleged misrepresentation because it was

  not disclosed during discovery.” Aplts.’ Opening Br. at 21; Aplts.’ Reply Br. at

  3–6. Citing Federal Rule of Civil Procedure 26(e), 18 Appellants argue that a party

  “who has responded to an interrogatory . . . must supplement or correct its

  disclosure or response in a timely manner if the party learns that in some material

  respect the disclosure or response is incomplete or incorrect.” Aplts.’ Opening

  Br. at 21 (omission in original) (quoting F ED . R. C IV . P. 26(e)). And upon failure

  to provide the requisite information, “the party is not allowed to use that



         18
                Rule 26(e) provides:

                (1) In General. A party who has made a disclosure under Rule
                26(a)—or who has responded to an interrogatory, request for
                production, or request for admission—must supplement or correct
                its disclosure or response:

                      (A) in a timely manner if the party learns that in some
                material respect the disclosure or response is incomplete or
                incorrect, and if the additional or corrective information has not
                otherwise been made known to the other parties during the
                discovery process or in writing; or

                       (B) as ordered by the court.

                (2) Expert Witness. For an expert whose report must be
                disclosed under Rule 26(a)(2)(B), the party’s duty to supplement
                extends both to information included in the report and to
                information given during the expert’s deposition. Any additions
                or changes to this information must be disclosed by the time the
                party’s pretrial disclosures under Rule 26(a)(3) are due.

  F ED . R. C IV . P. 26(e) (indentations altered).

                                               60
Appellate Case: 19-1454    Document: 010110675766        Date Filed: 04/26/2022     Page: 61



  information ‘to supply evidence on a motion.’” Id. (quoting F ED . R. C IV . P.

  37(c)(1)). 19

         Appellants claim that these procedural rules apply here and should have

  barred the SEC’s reliance on the representations of the March 10 email because

  “[t]he first time the SEC relied on this alleged misrepresentation was in its

  revised motion for summary judgment, long after the close of discovery.” Aplts.’

  Opening Br. at 21. Responding, the SEC writes that “[s]ince [Appellants] were

  able to address this misstatement fully at summary judgment, they fail to

  articulate any prejudice.” Aplee.’s Resp. Br. at 39 n.11.

         The parties do not explicitly propose a standard of review suitable for

  Appellants’ discovery-related argument. Without adversarial testing, we are

  reluctant to definitively opine on the matter. Thus, we assume without deciding

  that the appropriate standard of review is abuse of discretion. In this regard, “[i]t

  is well settled in this circuit that we can consider only admissible evidence in

  reviewing an order granting summary judgment.” Wright-Simmons v. City of

  Oklahoma City, 155 F.3d 1264, 1268 (10th Cir. 1998) (quoting Gross v. Burggraf

  Constr. Co., 53 F.3d 1531, 1541 (10th Cir. 1995)). And “[a] trial court’s


         19
                Rule 37(c)(1) states, in relevant part, that, “[i]f a party fails to
  provide information or identify a witness as required by Rule 26(a) or (e), the
  party is not allowed to use that information or witness to supply evidence on a
  motion, at a hearing, or at a trial, unless the failure was substantially justified or
  is harmless.” F ED . R. C IV . P. 37(c)(1).


                                            61
Appellate Case: 19-1454     Document: 010110675766      Date Filed: 04/26/2022     Page: 62



  evidentiary rulings” are reviewed for abuse of discretion. Hinds v. Gen. Motors

  Corp., 988 F.2d 1039, 1047 (10th Cir. 1993); see Bryant v. Farmers Ins. Exch.,

  432 F.3d 1114, 1122 (10th Cir. 2005) (noting that “[w]e review a district court’s

  ruling on the admissibility of evidence for an abuse of discretion”); accord Castro

  v. DeVry Univ., Inc., 786 F.3d 559, 578 (7th Cir. 2015) (“We review only for

  abuse of discretion a district court’s ruling on the admissibility of evidence on

  summary judgment.”); cf. L. Co. v. Mohawk Const. & Supply Co., 577 F.3d 1164,

  1170 (10th Cir. 2009) (noting that we “review a district court’s refusal to

  consider evidence at the summary judgment stage for abuse of discretion”

  (emphasis added)); Sports Racing Servs., Inc. v. Sports Car Club of Am., Inc., 131

  F.3d 874, 894 (10th Cir. 1997) (“Like other evidentiary rulings, we review a

  district court’s decision to exclude evidence at the summary judgment stage for

  abuse of discretion.”).

        A court abuses its discretion when the ruling is “arbitrary, capricious,

  whimsical, or manifestly unreasonable.” Coletti v. Cudd Pressure Control, 165

  F.3d 767, 777 (10th Cir. 1999) (quoting FDIC v. Oldenburg, 34 F.3d 1529, 1555

  (10th Cir. 1994)). Further, “[a]n abuse of discretion occurs where a decision is

  premised on an erroneous conclusion of law or where there is no rational basis in

  the evidence for the ruling.” Planned Parenthood of Kan. v. Andersen, 882 F.3d

  1205, 1223 (10th Cir. 2018) (quoting N.M. Dep’t of Game & Fish v. U.S. Dep’t of

  Interior, 854 F.3d 1236, 1245 (10th Cir. 2017)), cert. denied, 139 S. Ct. (2018).

                                            62
Appellate Case: 19-1454    Document: 010110675766        Date Filed: 04/26/2022     Page: 63



        However, our review would not end with a determination that the court

  abused its discretion. Under Rule 61 of the Federal Rules of Civil Procedure,

  “the court must disregard all errors and defects that do not affect any party’s

  substantial rights.” F ED . R. C IV . P. 61; see Bridges v. Wilson, 996 F.3d 1094,

  1099 (10th Cir. 2021) (“[E]ven if the trial court is mistaken, it will not be

  reversed unless its ruling results in substantial prejudice, or had a substantial

  effect on the outcome of the case.” (alteration in original) (quoting 12 Moore’s

  Fed. Prac. – Civ. § 61.02 at 61-4 (2021))). “Harmless-error doctrine is not

  technical.” Bridges, 996 F.3d at 1099. “The appellate court exercises common

  sense, trying to make a ‘realistic assessment’ of the ‘practical likelihood’ that the

  result in the district court would have been different had the error not occurred.”

  Id. (quoting Wills v. Brown Univ., 184 F.3d 20, 30 (1st Cir. 1999)); see also Hill

  v. J.B. Hunt Transp., Inc., 815 F.3d 651, 659 (10th Cir. 2016) (“An error affecting

  a substantial right of a party is an error which had a substantial influence or

  which leaves one in grave doubt as to whether it had such an effect on the

  outcome.” (quoting McInnis v. Fairfield Cmtys., Inc., 458 F.3d 1129, 1142 (10th

  Cir. 2006))).

        In assessing Appellants’ procedural challenge, we believe that the SEC’s

  prejudice argument—though not fulsome—leads to the correct conclusion. In

  effect, the SEC intimates that, irrespective of whether the district court erred by

  admitting and considering the representations of the March 10 email, the error

                                            63
Appellate Case: 19-1454   Document: 010110675766        Date Filed: 04/26/2022       Page: 64



  was harmless—reasoning that Appellants were not substantially prejudiced by any

  such error nor is there any reasonable basis now for concluding that the result of

  the proceeding would have been different. Even without much help from the

  SEC’s briefing, this conclusion is patent to us from the record.

        First, as the SEC specifically notes, Appellants were able to fully address

  the March 10, 2010, email at the summary judgment stage through their response

  to the SEC’s revised motion for summary judgment. To be sure, GenAudio

  explicitly complained that the SEC “failed to include this alleged

  misrepresentation in its response to GenAudio’s interrogatory requesting

  identification of each alleged misrepresentation” and thus reasoned that, as a

  consequence, the SEC “cannot rely on that alleged misrepresentation here.”

  Aplts.’ App., Vol. VI, at 1517–18. But GenAudio did not stop there. GenAudio

  then proceeded to fully discuss the merits of the statements found in the March 10

  email—alleging that Mr. Mahabub did not make those statements with scienter or

  negligence, and that the statements were not false because of his reasonable

  belief. See id. at 1518–19. Furthermore, for his part, Mr. Mahabub incorporated

  GenAudio’s arguments in full. See id., Vol. IX, at 2024 (Def. Mahabub’s Opp’n

  to Pl.’s Rev. Mot. for Summ. J., filed Mar. 30, 2018).

        Thus, it is clear to us, as the SEC suggests, that any error regarding the

  district court’s admission of the March 10 email was harmless because Appellants

  had a full and fair opportunity to respond to the SEC’s arguments—first, to argue

                                           64
Appellate Case: 19-1454    Document: 010110675766       Date Filed: 04/26/2022    Page: 65



  against the admission of the March 10 email, and then to address on the merits the

  substance of the SEC’s contentions. Cf. Jacobsen v. Deseret Book Co., 287 F.3d

  936, 953 (10th Cir. 2002) (explaining the purposes of Rule 26 disclosures,

  particularly regarding expert testimony, and noting “to avoid prejudice, [a party]

  need[s] to know the substance of the experts’ testimony” (emphasis added)), cert.

  denied, 537 U.S. 1066 (2002); O’Donnell v. Ga. Osteopathic Hosp., Inc., 748

  F.2d 1543, 1549 (11th Cir. 1984) (explaining that the disclosure requirements of

  Rule 26(e)(2) prevent parties from becoming “prejudicially surprised” by

  evidence and testimony and from going through a “trial by ambush” (first quoting

  Shelak v. White Motor Co., 581 F.2d 1155, 1159 (5th Cir. 1978), then quoting

  Dilmore v. Stubbs, 636 F.2d 966, 969 n.2 (5th Cir. 1981))), abrogated on other

  grounds by Lindsey v. Am. Cast Iron Pipe Co., 810 F.2d 1094, 1102 (11th Cir.

  1987); Dilmore, 636 F.2d at 969 n.2 (“The rules of discovery are designed to

  narrow and clarify the issues and give the parties mutual knowledge of all

  relevant facts, thereby preventing surprise. Although defendants did not receive

  the name of [plaintiff’s] expert until three weeks prior to trial, they were well

  aware of the issues in the case, and [plaintiff’s] proffer of [the expert’s] testimony

  presented no new issues for defendants to meet.”); cf. also Woodworker’s Supply,

  Inc. v. Principal Mut. Life Ins. Co., 170 F.3d 985, 993 (10th Cir. 1999)

  (explaining that, in the context of determining whether a district court’s

  imposition of sanctions under Rule 37(c)(1) is warranted, the following factors

                                            65
Appellate Case: 19-1454    Document: 010110675766        Date Filed: 04/26/2022       Page: 66



  are weighed to determine if a Rule 26 violation is harmless such that no sanction

  should be imposed: “(1) the prejudice or surprise to the party against whom the

  testimony is offered; (2) the ability of the party to cure the prejudice; (3) the

  extent to which introducing such testimony would disrupt the trial; and (4) the

  moving party’s bad faith or willfulness” (emphasis added)).

        In any event, and perhaps more importantly, there is not a reasonable basis

  for concluding that, even if the district court had excluded the March 2010 email,

  the result of the proceeding would have been different. As evident from our

  detailed discussion supra, the remaining four statements provided ample support

  for the district court’s judgment in favor of the SEC—more specifically, its

  determination that Appellants violated § 10(b) and Rule 10b-5.

        Those four statements contained fabrications, fanciful facts, and

  lies—blatant and implicit—regarding material matters related to GenAudio’s

  negotiations with Apple. Standing alone, they would have provided a sturdy and

  sufficient foundation for the district court’s conclusion that Appellants acted in

  contravention of § 10(b) and Rule 10b-5. In other words, even if the district erred

  in admitting and considering the statements contained in the March 2010 email,

  we are convinced that the result of the proceeding would not have been

  different. 20 See Hill, 815 F.3d at 659; see also 36 C.J.S. Federal Courts § 658,

        20
              Appellants in their Reply Brief also claim that the district court
  improperly considered the March 10 email because the SEC withdrew that email
                                                                        (continued...)

                                             66
Appellate Case: 19-1454   Document: 010110675766       Date Filed: 04/26/2022    Page: 67



  Westlaw (database updated Feb. 2022) (“The court of appeals should not reverse

  any judgment unless it believes that such error as was committed materially

  affected the merits of the action. Thus, for example, where the court of appeals

  concludes that the result would necessarily have been the same, the error is

  harmless.” (footnotes omitted)); F EDERAL T RIAL H ANDBOOK : C IVIL § 9:45,

  Westlaw (database updated Oct. 2021) (“In deciding this question, the court must

  determine whether the result would have been different had the error not

  occurred.”).


        20
           (...continued)
  from summary-judgment consideration—an argument which prompted the SEC to
  file a motion to file a sur-reply in the event that we decide that Appellants’
  withdrawal argument has merit. See Aplts.’ Reply Br. at 4–5; Aplee.’s Mot. for
  Leave to File Sur-Reply. However, Appellants’ argument gives us no pause.
  Under more than one theory, Appellants have waived this late-blooming
  argument. First, although Appellants did argue before the district court and in
  their Opening Brief that the district court erred in considering the March 10
  email, they did not argue—either before the district court or here in their Opening
  Brief—that the court erred because the SEC withdrew the email from
  consideration. Accordingly, Appellants forfeited their withdrawal argument
  before the district court and, because they do not seek plain-error review before
  us, they have effectively waived it. See, e.g., Havens v. Colo. Dep’t of Corr., 897
  F.3d 1250, 1259 (10th Cir. 2018) (“We conclude that [the plaintiff] has forfeited
  the argument that Title II validly abrogates sovereign immunity as to his claim by
  failing to raise this argument before the district court, and he has effectively
  waived the argument on appeal by not arguing under the rubric of plain error.”).
  Furthermore, Appellants have waived their withdrawal argument by presenting it
  for the first time in their Reply Brief. See, e.g., United States v. Bass, 661 F.3d
  1299, 1301 n.1 (10th Cir. 2011) (noting that “[w]e decline to consider arguments
  raised for the first time in a reply brief” (quoting United States v. Murray, 82
  F.3d 361, 363 n.3 (10th Cir. 1996))), cert. denied, 566 U.S. 914 (2012). Thus, we
  decline to consider this argument. And, as a consequence, we deny the SEC’s
  motion to file a sur-reply as moot.

                                           67
Appellate Case: 19-1454    Document: 010110675766       Date Filed: 04/26/2022   Page: 68



                                            C

        We now turn to Appellants’ second issue. That is, whether the district

  court erred when it held them liable for the unregistered offer or sale of

  securities.

        “Sections 5(a) and (c) of the [1933] Securities Act, 15 U.S.C. § 77e(a), (c),

  make it unlawful to offer or sell a security in interstate commerce if a registration

  statement has not been filed as to that security, unless the transaction qualifies for

  an exemption from registration.” SEC v. Gordon, 522 F. App’x 448, 450 (10th

  Cir. 2013) (unpublished) (alteration in original) (quoting SEC v. Platforms

  Wireless Int’l Corp., 617 F.3d 1072, 1085 (9th Cir. 2010)). 21 To make a prima

  facie case under §§ 5(a) and (c), the following elements must be shown: “(1) no

  registration statement was in effect as to the securities, (2) the defendant sold or

  offered to sell these securities, and (3) interstate transportation or communication

  and the mails were used in connection with the sale or offer of sale.” SEC v.

  Levin, 849 F.3d 995, 1001 (11th Cir. 2017) (quoting SEC v. Cont’l Tobacco Co.,

  463 F.2d 137, 155 (5th Cir. 1972)); see also SEC v. Calvo, 378 F.3d 1211,

  1214–15 (11th Cir. 2004).




        21
               We recognize that the unpublished cases cited herein are not binding
  on us. We nevertheless find them to be persuasive and helpful to our analysis; on
  this basis, we rely on them. See, e.g., United States v. Engles, 779 F.3d 1161,
  1162 n.1 (10th Cir. 2015).

                                            68
Appellate Case: 19-1454    Document: 010110675766       Date Filed: 04/26/2022     Page: 69



        There are exemptions to the rule, however, including: (1) the private-

  offering exemption, see 15 U.S.C. § 77d(a)(2); and (2) the Rule 506 safe-harbor

  exemption, see 17 C.F.R. §§ 230.502(b), 230.506. These can be asserted as

  affirmative defenses. At trial, the “burden of proof is clearly upon” those

  litigants “claiming [the exemption’s] benefit, as public policy strongly supports

  registration.” See Quinn & Co. v. SEC, 452 F.2d 943, 945–46 (10th Cir. 1971)

  (footnote omitted), cert. denied, 406 U.S. 957 (1972).

        Appellants allege the two foregoing exemptions are applicable here.

  Before turning to the merits of their arguments, we clarify at the outset the scope

  of their challenge: specifically, we conclude that their arguments only implicate

  GenAudio’s § 5 liability, not Mr. Mahabub’s § 5 liability. In this regard, the

  district court noted the SEC’s threshold contention that Mr. Mahabub could not

  invoke the exemptions: “The SEC’s summary judgment motion explicitly argues

  that [Mr.] Mahabub cannot invoke either the private offering exemption or Rule

  506 because the statute and regulation both apply specifically to the ‘issuer,’ and

  GenAudio, not [Mr.] Mahabub, was the issuer of GenAudio’s securities.”

  Mahabub, 343 F. Supp. 3d at 1039.

        The district court further observed that Appellants did not challenge this

  assertion and, therefore, it deemed any such challenge waived: “The Court

  accordingly deems the argument conceded. [Mr.] Mahabub cannot rely on the

  private offering exemption or Rule 506, so summary judgment is appropriate in

                                           69
Appellate Case: 19-1454    Document: 010110675766        Date Filed: 04/26/2022     Page: 70



  favor of the SEC and against [Mr.] Mahabub on the SEC’s claim that [Mr.]

  Mahabub sold unregistered securities.” Id. Before us, Appellants do not attempt

  to attack the district court’s waiver ruling. Compare Aplts.’ Opening Br. at

  42–45 (making no attempt to challenge the district court’s waiver ruling

  prohibiting Mr. Mahabub from invoking the exemptions), with Aplee.’s Resp. Br.

  at 26 n.4 (noting that, in the district court, Mr. “Mahabub had conceded that these

  exceptions only apply to the issuer of a security, and that [Mr.] Mahabub was not

  the issuer,” and turning to a discussion of GenAudio’s liability).

        Consequently, we deem such an appellate challenge waived. See, e.g.,

  Home Loan Inv. Co. v. St. Paul Mercury Ins. Co., 827 F.3d 1256, 1268 (10th Cir.

  2016). More specifically, we do not concern ourselves with Mr. Mahabub’s § 5

  liability; that is not an open question here. Instead, we turn to the merits of

  Appellants’ challenges to the district court’s two exemption rulings, as they relate

  to GenAudio’s § 5 liability. We conclude that Appellants’ challenges lack merit.

                                             1

        We first review Appellants’ contention that the private-offering exemption

  saves GenAudio from liability. Section 4(a)(2) of the Securities Act provides an

  exemption from that Act’s registration provisions for private offerings. See 15

  U.S.C. § 77d(a)(2) (providing that the registration provisions “shall not apply

  to . . . transactions by an issuer not involving any public offering”). “An offering

  is considered private only if limited to investors who have no need for the

                                            70
Appellate Case: 19-1454    Document: 010110675766       Date Filed: 04/26/2022       Page: 71



  protection provided by registration.” United States v. Arutunoff, 1 F.3d 1112,

  1118 (10th Cir. 1993); see Lively v. Hirschfeld, 440 F.2d 631, 632 (10th Cir.

  1971)). In assessing whether an offering is “sufficiently limited[,] courts focus

  on such factors as: (1) the number of offerees; (2) the sophistication of the

  offerees, including their access to the type of information that would be contained

  in a registration statement; and (3) the manner of the offering.” Id.; see also

  Mark v. FSC Sec. Corp., 870 F.2d 331, 333 (6th Cir. 1989) (noting “several

  factors [that] are significant” in “determining whether a securities offering is

  exempt from registration under the general language of § 4[(a)](2),” including

  “the number of offerees” and “the manner of the offering”).

        “The so-called private offering exemption is an affirmative defense which

  must be raised and proved by the defendant.” Swenson v. Engelstad, 626 F.2d

  421, 425 (5th Cir. 1980); see SEC v. Ralston Purina Co., 346 U.S. 119, 126

  (1953) (“Keeping in mind the broadly remedial purposes of federal securities

  legislation, imposition of the burden of proof on an issuer who would plead the

  exemption seems to us fair and reasonable.”); Lively, 440 F.2d at 632 (“[I]t was,

  and is, recognized by the parties that a defendant seeking to come within the

  nonpublic offering exemption has the burden to so prove his position.”).

        Here, Appellants argue that “[t]he SEC failed to meet its burden by

  explaining why Section 4[(a)](2) did not exempt registration of either




                                            71
Appellate Case: 19-1454    Document: 010110675766       Date Filed: 04/26/2022       Page: 72



  offering of GenAudio securities.” Aplts.’ Opening Br. at 43. They then refer to

  the general principle that “for issues on which the non-movant would bear the

  burden of proof at trial, the moving party must show that there is an absence of

  evidence to support the non-movant’s case.” Id. The SEC succinctly counters by

  stating “it was [Appellants’] burden to provide evidence from which a jury could

  find that the exemption applied; having failed to do so, summary judgment on the

  [SEC’s] Section 5 claims was appropriate.” Aplee.’s Resp. Br. at 50–51.

        We believe that the SEC prevails in this dispute. Appellants do not argue

  that the SEC failed to satisfy its burden on summary judgment of establishing its

  prima facie case. Consequently, as noted, the burden of proof rested with

  Appellants to show that the private-offering exemption applied on these facts.

  And, referencing the record and the relevant law in its summary-judgment

  briefing, the SEC pointed out what it perceived to be the deficiencies in

  Appellants’ evidentiary showing regarding the private-offering exemption. In this

  regard, it argued the following:

               GenAudio is not entitled to the private offering exemption under
               Section 4(a)(2). It cannot produce any evidence establishing it
               engaged in a private versus public offering, because it cannot
               identify to whom it offered the stock, its relationship with the
               offerees, the nature, scope, size, type and manner of the offering.
               . . . The undisputed facts are fatal to GenAudio’s claimed
               exemption.

  Aplts.’ App., Vol. II, at 378.




                                            72
Appellate Case: 19-1454    Document: 010110675766       Date Filed: 04/26/2022      Page: 73



        The upshot is that, as movant, the SEC had done all that it was required to

  do to secure summary judgment—absent Appellants demonstrating a genuine

  dispute of material fact. In other words, the SEC’s motion effectively placed the

  onus on Appellants to demonstrate the existence of such a genuine dispute. See,

  e.g., Harper v. Del. Valley Broads., Inc., 743 F. Supp. 1076, 1090 (D. Del. 1990)

  (“A party resisting summary judgment cannot expect to rely on the bare assertions

  or mere cataloguing of affirmative defenses. The requirement of pointing to

  specific facts to defeat a summary judgment motion is especially strong when the

  nonmoving party would bear the burden of proof at trial, as these defendants

  would on the affirmative defenses they plead.” (citations omitted)), aff’d, 932

  F.2d 959 (3d Cir. 1991); see also Celotex, 477 U.S. at 323–24 (noting that “a

  party seeking summary judgment always bears the initial responsibility of

  informing the district court of the basis for its motion, and identifying those

  portions of [the record] which it believes demonstrate the absence of a genuine

  issue of material fact” but under Rule 56 “the nonmoving party [who] will bear

  the burden of proof at trial on a dispositive issue” must “go beyond the pleadings

  and by her own” record showing demonstrate a genuine dispute for trial); cf. 10B

  Mary Kay Jane, F EDERAL P RACTICE & P ROCEDURE § 2734 (4th ed), Westlaw

  (database updated Apr. 2021) (noting that “a claimant’s motion for summary

  judgment should be denied when any defense presents significant fact issues that

  should be tried” (emphasis added) (footnote omitted)). From our consideration of

                                            73
Appellate Case: 19-1454    Document: 010110675766         Date Filed: 04/26/2022   Page: 74



  the arguments before us and the record, it is clear that Appellants made no such

  evidentiary showing that would have precluded summary judgment.

        The district court agreed with the SEC’s view that GenAudio was “‘unable

  to provide information as to the number or sophistication of investors it solicited

  to invest’ in either the 2010 or 2011 Offerings.” Mahabub, 343 F. Supp. 3d at

  1040 (quoting Aplts.’ App., Vol. II, at 361, 368, ¶¶ 61, 108). Given Appellants’

  failure to provide such evidence, the district court determined that Appellants’

  private offering exemption theory failed as a matter of law because Appellants

  “do[] not describe any evidence [they] may introduce to persuade a jury that the

  relevant factors favor application of the exemption in [their] favor.” Id. at 1041.

         As our sister circuit noted, summary judgment is the “‘put up or shut up’

  moment in a lawsuit.” Citizens for Appropriate Rural Rds. v. Foxx, 815 F.3d

  1068, 1077 (7th Cir. 2016) (quoting Siegel v. Shell Oil Co., 612 F.3d 932, 937

  (7th Cir. 2010)). We agree with the district court that Appellants failed to put up

  any evidence in support of their private-offering theory, after the SEC had

  demonstrated that—borrowing Appellants’ own words— “there is an absence of

  evidence to support the non-movant’s case”; the SEC revealed Appellants’ own

  “inability to provide information” regarding the 2010 and 2011 Offerings. Aplts.’

  Opening Br. at 43. Thus, we reject Appellants’ challenge to the district court’s

  ruling as to their private-offering exemption theory.




                                           74
Appellate Case: 19-1454    Document: 010110675766       Date Filed: 04/26/2022     Page: 75



                                             2

        Appellants next claim that the safe-harbor provision under Rule 506 applies

  here. Rule 506’s safe-harbor exemption permits the sale of unregistered

  securities to an unlimited number of accredited investors. See 17 C.F.R.

  §§ 230.502(b), 230.506. To qualify for a Rule 506 exemption, the issuer of the

  security must—among other things—have a reasonable basis for believing that no

  more than thirty-five purchasers were not accredited investors, and it must

  provide an audited balance sheet to “any purchaser that is not an accredited

  investor.” Id. §§ 230.502(b)(1), (b)(2)(i)(B)(1); see id. § 230.506(b)(1).

        Because it was undisputed during summary-judgment proceedings that

  GenAudio did not provide audited balance sheets to any purchasers, GenAudio

  could avail itself of Rule 506’s safe harbor only if it could establish that it had a

  reasonable belief that all of the solicited purchasers were accredited. See

  Mahabub, 343 F. Supp. 3d at 1040 (“GenAudio did not provide an audited

  balance sheet with the 2010 or 2011 Offerings. Accordingly, if GenAudio

  solicited nonaccredited investors, Rule 506 cannot apply.” (citation omitted)). An

  “accredited investor” means any person who actually had, or whom the issuer

  “reasonably believe[d]” to have, an “individual net worth, or [a] joint net worth

  with that person’s spouse or spousal equivalent, exceed[ing] $1,000,000” “at the

  time of the sale of the securities to that person.” 17 C.F.R. § 230.501(a)(5).




                                            75
Appellate Case: 19-1454    Document: 010110675766        Date Filed: 04/26/2022    Page: 76



        Appellants argue that they reasonably believed that those purchasing

  securities “had been vetted and identified as accredited.” Aplts.’ Opening Br. at

  45. “Thus, the SEC failed to meet its burden to show there was an absence of

  evidence to support [the] Appellants’ reasonable belief its investors were

  accredited . . . .” Id. The SEC pushes back, claiming that Appellants failed to

  provide any evidence from which a reasonable jury could find that the safe-harbor

  provision applied. Noting that GenAudio “did not furnish an audited balance

  sheet to any investor in connection with the 2010 or 2011 Offerings,” the SEC

  reasons that Appellants “failed to meet their burden of providing evidence from

  which a jury could find that all of the investors solicited for the 2010 and 2011

  Offerings were accredited, i.e., that all of the investors solicited actually had, or

  defendants ‘reasonably believe[d]’ them to have, the requisite net worth at the

  time of the sales.” Aplee.’s Resp. Br. at 48–49 (alteration in original) (emphases

  added).

        And, underscoring its view that they failed to carry that burden, the SEC

  points out that the record indicates that Mr. Mattos—GenAudio’s main

  fundraiser—“admittedly overlooked at least some” incomplete questionnaires that

  GenAudio had provided to its investors to solicit information relevant to the

  accreditation question. Id. at 49; see also Aplts.’ App., Vol. III, at 639 (Jim Wei-

  Kung Mattos Dep. Tr., dated Jul. 22, 2016) (testifying that “I do understand in

  retrospect that there were a few [incomplete questionnaires] that I overlooked. . . .

                                             76
Appellate Case: 19-1454    Document: 010110675766       Date Filed: 04/26/2022     Page: 77



  a small handful”). Specifically, Mr. Mattos overlooked at least six incomplete

  investor questionnaires. Thus, based on the state of the record, the SEC urges us

  to affirm the district court’s ruling denying the exemption because it contends that

  Appellants have failed to provide any sort of evidence to support their purported

  reasonable belief that GenAudio’s investors were accredited.

        We conclude that the SEC should prevail in this dispute. For starters, we

  again reject Appellants’ tacit attempt to shift the burden of proof to the SEC as to

  GenAudio’s affirmative defense. Ultimately, Appellants must prove that

  GenAudio qualified for the safe-harbor exemption; the SEC does not bear the

  burden of proving the contrary is true. See, e.g., Ralston Purina Co., 346 U.S. at

  126; Harper, 743 F. Supp. at 1090. Moreover, we should recall, as the district

  court found, that Appellants utterly failed “‘to provide information as to the

  number or sophistication of investors it solicited to invest’ in either the 2010 or

  2011 Offerings.” Mahabub, 343 F. Supp. 3d at 1040 (quoting Aplts.’ App., Vol.

  II, at 361, 368, ¶¶ 61, 108). This finding—which accurately reflects the state of

  the record—undercuts the plausibility of Appellants’ claim that they reasonably

  believed GenAudio’s investors were all accredited. Stated otherwise, without

  such information, no rational jury could have found that Appellants reasonably

  believed that GenAudio’s investors were all accredited because Appellants failed

  to show that they had the information that would have allowed them to form such

  a reasonable belief.

                                            77
Appellate Case: 19-1454   Document: 010110675766       Date Filed: 04/26/2022     Page: 78



        Appellants argue not illogically that Mr. Mattos’s admission of missing

  some questionnaires cannot be treated as dispositive because “[i]t only refutes the

  fact that 100% of GenAudio’s investors actually identified themselves as

  accredited investors,” and there is still the question of whether GenAudio

  possessed “the reasonable belief” that all of the investors were accredited. Aplts.’

  Opening Br. at 45 (emphasis added). However, as we have discussed, we resolve

  that reasonable-belief question against Appellants because they failed to provide

  information regarding the number or sophistication of their investors for the 2010

  and 2011 offerings; therefore, they have not demonstrated that GenAudio could

  have developed a reasonable belief that all of the solicited investors were

  accredited. In sum, we conclude that Appellants’ attempt to find safe harbor

  under Rule 506 is unavailing.

                                           D

        We turn to Appellants’ third and final challenge: they argue that the district

  court erred in ordering them to pay disgorgement and civil penalties.

  Specifically, they contend that the court’s disgorgement order was not legally

  authorized and, in any event, the amount of the disgorgement order and the civil

  penalties was not calculated properly. We conclude, however, that Appellants’

  arguments lack merit.

        Generally, a district court’s imposition of remedies is reviewed for an

  abuse of discretion. See, e.g., SEC v. Maxxon, Inc., 465 F.3d 1174, 1179 (10th

                                           78
Appellate Case: 19-1454    Document: 010110675766       Date Filed: 04/26/2022    Page: 79



  Cir. 2006) (“The district court has broad discretion not only in determining

  whether or not to order disgorgement but also in calculating the amount to be

  disgorged.” (quoting SEC v. First Jersey Sec., Inc., 101 F.3d 1450, 1474–75 (2d

  Cir. 1996))), cert. denied, 550 U.S. 905 (2007); see also SEC v. Pentagon Cap.

  Mgmt. PLC, 725 F.3d 279, 287 (2d Cir. 2013) (“We review the district court’s

  imposition of the civil penalty for abuse of discretion.”), cert. denied, 573 U.S.

  946 (2014); id. at 288 (“The district court’s disgorgement award is also reviewed

  for abuse of discretion.”).

        “An abuse of discretion occurs where a decision is premised on an

  erroneous conclusion of law or where there is no rational basis in the evidence for

  the ruling.” Andersen, 882 F.3d at 1223. Similarly, in the context of

  disgorgement, we specifically explained that “[w]e review for clear error the

  computation of the disgorgement amount and we review de novo the method for

  determining that amount.” United States v. RaPower-3, LLC, 960 F.3d 1240,

  1251 (10th Cir. 2020); see also Klein-Becker USA, LLC v. Englert, 711 F.3d

  1153, 1162 (10th Cir. 2013) (“Although we review the district court’s decision to

  award disgorgement of profits from trademark infringement for abuse of

  discretion, we review the amount awarded for clear error and the district court’s

  method for determining that amount de novo.”).

        We first consider Appellants’ challenge to the legal propriety of the district

  court’s disgorgement order, and, having rejected that challenge, we proceed to

                                            79
Appellate Case: 19-1454     Document: 010110675766      Date Filed: 04/26/2022   Page: 80



  consider their challenge to the court’s computation of the disgorgement amount,

  which we also conclude is without merit. Lastly, we consider whether the civil

  penalties that the district court ordered were legally excessive, and we conclude

  that they were not and that consequently the court did not abuse its discretion in

  ordering the penalties.

                                            1

                                            a

        “Generally, disgorgement is a form of ‘[r]estitution measured by the

  defendant’s wrongful gain.’” See Kokesh v. SEC, --- U.S. ----, 137 S. Ct. 1635,

  1640 (2017) (alteration in original) (quoting R ESTATEMENT (T HIRD ) OF

  R ESTITUTION AND U NJUST E NRICHMENT § 51, cmt. a at 204 (A M . L. I NST . 2010));

  see Liu v. SEC, --- U.S. ----, 140 S. Ct. 1936, 1940–41 (2020) (“[C]ourts

  determined that the SEC had authority to obtain what it called ‘restitution’ and

  what in substance amounted to ‘profits’ that ‘merely depriv[e]’ a defendant of

  ‘the gains of . . . wrongful conduct.’ Over the years, the SEC has continued to

  request this remedy, later referred to as ‘disgorgement,’ and courts have

  continued to award it.” (second alteration and omission in original) (footnote and

  citation omitted) (quoting Texas Gulf, 446 F.2d at 1307–08)). In this regard, we

  have held that disgorgement is “remedial rather than punitive.” Maxxon, 465 F.3d




                                           80
Appellate Case: 19-1454    Document: 010110675766       Date Filed: 04/26/2022    Page: 81



  at 1179; 22 see also SEC v. Cavanagh, 445 F.3d 105, 117 & n.25 (2d Cir. 2006)

  (noting that “[b]ecause the remedy is remedial rather than punitive, the court may

  not order disgorgement above” “the amount of money acquired through

  wrongdoing”).

        Though our court and others generally have characterized disgorgement as

  remedial and not punitive, in 2017, the Supreme Court in Kokesh determined that

  at least the disgorgement remedy at issue there operated in a punitive manner and

  thus was subject to a five-year statute of limitations that “applies to any ‘action,

  suit or proceeding for the enforcement of any civil fine, penalty, or forfeiture,

  pecuniary or otherwise.’” 137 S. Ct. at 1639 (emphasis added) (quoting 28

  U.S.C. § 2462); see id. at 1644 (“SEC disgorgement thus bears all the hallmarks

  of a penalty: It is imposed as a consequence of violating a public law and it is

  intended to deter, not to compensate.”). Among the attributes of the


        22
                Before the Supreme Court’s Liu decision—which we discuss further
  infra—we explained that a defendant “is not required to disgorge profits not
  ‘causally connected to the violation.’” Maxxon, 465 F.3d at 1179 (quoting Arnold
  S. Jacobs, D ISCLOSURES & R EMEDIES U NDER THE S ECURITIES L AWS § 20:109).
  Moreover, courts have noted that “[d]isgorgement need only be a reasonable
  approximation of profits causally connected to the violation.” SEC v. Patel, 61
  F.3d 137, 139 (2d Cir. 1995) (alteration in original) (quoting SEC v. First City
  Fin. Corp., 890 F.2d 1215, 1231 (D.C. Cir. 1989)). Once a reasonable
  approximation is shown, “the burden shifts back to the defendant[s] to
  ‘demonstrate that the disgorgement figure [is] not a reasonable approximation.’”
  SEC v. Teo, 746 F.3d 90, 105 (3d Cir. 2014) (second alteration in original)
  (quoting First City, 890 F.2d at 1232); see also Calvo, 378 F.3d at 1217 (“The
  SEC is entitled to disgorgement upon producing a reasonable approximation of a
  defendant’s ill-gotten gains.”).

                                            81
Appellate Case: 19-1454    Document: 010110675766        Date Filed: 04/26/2022     Page: 82



  disgorgement remedy in that case that signaled to the Kokesh Court that it was

  penal in nature was its imposition on defendants “without consideration of a

  defendant’s expenses that reduced the amount of illegal profit.” Id. at 1644.

  Furthermore, notably, the Kokesh Court stressed in a footnote that the “sole

  question” before it related to the application of the statute of limitations, and, in

  that regard, the Court expressly declined to offer “an opinion on whether courts

  possess authority to order disgorgement in SEC enforcement proceedings or on

  whether courts ha[d] properly applied disgorgement principles” in the setting of

  that case. Id. at 1642 n.3.

        A mere three years later—and after the parties filed their briefs in this

  appeal—Kokesh’s author (Justice Sotomayor) penned for the Court another

  important disgorgement decision, Liu v. SEC, which returned to some of the

  matters that Kokesh left unresolved. According to Liu, in deciding the issue

  before it, Kokesh

               held that a disgorgement order in a [SEC] enforcement action
               imposes a “penalty” for the purposes of 28 U.S.C. § 2462, the
               applicable statute of limitations. In so deciding, the Court
               reserved an antecedent question: whether, and to what extent, the
               SEC may seek “disgorgement” in the first instance through its
               power to award “equitable relief” under 15 U.S.C. § 78u(d)(5),
               a power that historically excludes punitive sanctions.

  140 S. Ct. at 1940. Generally speaking, the Liu Court answered this antecedent

  question in the affirmative: “The Court holds today that a disgorgement award




                                             82
Appellate Case: 19-1454    Document: 010110675766        Date Filed: 04/26/2022   Page: 83



  that does not exceed a wrongdoer’s net profits and is awarded for victims is

  equitable relief permissible under § 78u(d)(5).” Id.

        Notably, for our purposes here, the Liu defendants had “objected that the

  disgorgement award failed to account for their business expenses,” and the Court

  “granted certiorari to determine whether § 78u(d)(5) authorizes the SEC to seek

  disgorgement beyond a defendant’s net profits from wrongdoing.” Id. at 1942.

  Consistent with the disgorgement remedy’s historical roots in equity, the Liu

  Court ruled that, insofar as the disgorgement award exceeded net profits, it was

  not statutorily permissible. See id. 1943–46. It explained how “equity courts” in

  considering “profits remedies,” like disgorgement, historically, have

  “circumscribe[d] the award . . . to avoid transforming it into a penalty outside

  their equitable powers.” Id. at 1944. And the Liu Court specified that one way

  such courts have done so is to “limit[] awards to the net profits from wrongdoing,

  that is, ‘the gain made upon any business or investment, when both the receipts

  and payments are taken into the account.’” Id. at 1944–45 (quoting Rubber Co. v.

  Goodyear, 76 U.S. (1 Wall.) 788, 804 (1870)).

        In this regard, the Liu Court observed that, “[s]etting aside” one salient

  exception, “courts consistently restricted awards to net profits from wrongdoing

  after deducting legitimate expenses.” Id. at 1946 (emphasis added). The Court

  recognized—but left for resolution on remand—the defendants’ case-specific

  contention that “their disgorgement award is unlawful because it crosses the

                                           83
Appellate Case: 19-1454    Document: 010110675766         Date Filed: 04/26/2022    Page: 84



  bounds of traditional equity practice in [that] . . . it declines to deduct business

  expenses from the award.” Id. at 1947. However, in providing guidance for

  remand, the Court underscored that “courts must deduct legitimate expenses

  before ordering disgorgement under § 78u(d)(5).” Id. at 1950 (emphasis added).

                                             b

        For the first time on appeal, without invoking the plain-error doctrine,

  Appellants contend in their briefing that the district court was not legally

  authorized to order disgorgement. 23 Specifically, they argue thusly: “Since there

  is no statutory basis for disgorgement, and—pursuant to Kokesh—it is not an

  equitable remedy (since equity does not authorize punishment), then the SEC may

  not seek disgorgement.” Aplts.’ Opening Br. at 46; see also Aplts.’ Reply Br. at

  21 (“We urge this court to conclude the SEC has no authority to obtain

  disgorgement, and strike all disgorgement from this matter.”). 24

        For its part, the SEC does not attack Appellants’ legal-authority argument

  on preservation grounds: that is to say, they do not assert that Appellants have

        23
               In their district-court briefing, Appellants did not challenge the
  court’s legal authority for ordering disgorgement; rather, they solely focused on
  “the amount of disgorgement.” Aplts.’ App., Vol. VI, at 1524 n.16; id., Vol. IX,
  2024 (adopting “GenAudio’s arguments”).
        24
                 To put this argument in context, we should recall that Liu was issued
  after all of the parties’ briefs were filed. In particular, at the time that Appellants
  filed their Opening Brief, Liu was pending before the Supreme Court. Appellants
  acknowledged that the Supreme Court in Liu would likely offer in the future
  further guidance on “the SEC’s ability to seek disgorgement at all.” Aplts.’
  Opening Br. at 46.

                                             84
Appellate Case: 19-1454    Document: 010110675766        Date Filed: 04/26/2022     Page: 85



  effectively waived this argument by failing to present it to the district court and

  by not arguing for relief under the plain-error standard. See, e.g., Havens v. Colo.

  Dep’t of Corr., 897 F.3d 1250, 1259 (10th Cir. 2018) (“We conclude that [the

  plaintiff] has forfeited the argument that Title II validly abrogates sovereign

  immunity as to his claim by failing to raise this argument before the district court,

  and he has effectively waived the argument on appeal by not arguing under the

  rubric of plain error.”). Instead, in a short but sufficient argument, 25 the SEC

  points out that Kokesh expressly declined to offer “an opinion on whether courts

  possess authority to order disgorgement in SEC enforcement proceedings,” 137 S.

  Ct. at 1642 n.3, and that on remand in Kokesh, we actually applied our

  “longstanding precedents regarding disgorgement” and granted disgorgement,

  Aplee.’s Resp. Br. at 52.

        Because the SEC unreservedly engages with the merits of Appellants’

  legal-authority argument—despite an apparent preservation problem with it—we

  exercise our discretion to do the same. See, e.g., Johnson v. Spencer, 950 F.3d

  680, 707 (10th Cir. 2020) (“exercis[ing] our discretion to review [plaintiff’s]

  forfeited arguments,” where defendants “forfeited the issue of [plaintiff’s] own

  forfeiture by failing to argue his lack of preservation in their appellate briefing”);


        25
               Though the SEC’s argument is admittedly brief, we disagree with
  Appellants’ contention that the “SEC has not chosen to respond substantively or
  defend against” their legal-authority argument concerning disgorgement. Aplts.’
  Reply Br. at 20.

                                            85
Appellate Case: 19-1454    Document: 010110675766       Date Filed: 04/26/2022      Page: 86



  see also United States v. McGehee, 672 F.3d 860, 873 n.5 (10th Cir. 2012)

  (considering whether “the government forfeited the right to object to” the

  defendant’s failure “to preserve” an argument for reversal). And, if we limit our

  review to the legal-authority argument that Appellants advance in their appellate

  briefing, there is no doubt that their argument cannot prevail.

        As the SEC rightly points out, Kokesh expressly declined to opine on

  whether courts have the legal authority to order—at least in some instances—the

  remedy of disgorgement. See Liu, 140 S. Ct. at 1946 (straightforwardly rejecting

  the defendants’ argument, akin to Appellants’ contention here, that “this Court

  effectively decided in Kokesh that disgorgement is necessarily a penalty, and thus

  not the kind of relief available at equity,” and stating that “Kokesh expressly

  declined to pass on the question” and it “has no bearing on the SEC’s ability to

  conform future requests for a defendant’s profits to the limits outlined in

  common-law cases awarding a wrongdoer’s net gains” (emphasis added)).

        Furthermore, after the parties’ briefing was filed, Liu rejected the

  contention that disgorgement is categorically not an equitable remedy and

  concluded that, insofar as the specifications of a disgorgement order conform to

  “longstanding equitable principles,” the order may find its statutory footing in 15

  U.S.C. § 78u(d)(5). Id.; see also id. at 1940 (“The Court holds today that a

  disgorgement award that does not exceed a wrongdoer’s net profits and is

  awarded for victims is equitable relief permissible under § 78u(d)(5).”). Thus, if

                                            86
Appellate Case: 19-1454    Document: 010110675766        Date Filed: 04/26/2022     Page: 87



  our review is limited to the legal-authority argument of Appellants’ briefing, their

  argument wholly lacks merit and fails.

                                             c

        However, Appellants effectively contend—through the vehicle of a Federal

  Rule of Appellate Procedure 28(j) supplemental-authority letter, invoking the

  Supreme Court’s decision in Liu—that our review is not restricted to the legal-

  authority argument of their appellate briefing. In their view, even though Liu was

  decided after the parties filed their appellate briefs, we should consider, “in

  addition to the arguments asserted in Appellants’ briefs,” a new basis for

  challenging the legal propriety of the district court’s disgorgement order that Liu

  purportedly presents. Aplts.’ Resp. to Aplee.’s Suppl. Authority Letter at 1 (filed

  July 6, 2020). They contend that, in Liu, “the Court held for the first time that the

  SEC is prohibited from seeking an equitable remedy in excess of a defendant’s

  net profits for any wrongdoing,” and, more specifically, that a disgorgement

  order—in order to conform to the equitable principles embodied in 15 U.S.C.

  § 78u(d)(5)—must reflect a deduction of legitimate business expenses. Id.

  According to Appellants, “[i]t is beyond dispute that here, the district court did

  not take legitimate expenses into account in ordering disgorgement.” Id. Thus,

  they reason that we should “at the very least, [] remand . . . so the district court

  can take into account Appellants’ legitimate expenditures in determining the

  proper disgorgement amount.” Id.

                                            87
Appellate Case: 19-1454    Document: 010110675766        Date Filed: 04/26/2022      Page: 88



        Yet we reject Appellants’ request that we consider and grant relief with

  respect to this late-blooming argument based on Liu. In doing so, we are

  cognizant of “[t]he general rule . . . that an appellate court must apply the law in

  effect at the time it renders its decision”—which would include Liu’s holding

  regarding the deduction of legitimate business expenses. Thorpe v. Hous. Auth. of

  City of Durham, 393 U.S. 268, 281 (1969); see also Liu, 140 S. Ct. at 1950.

  (instructing that “courts must deduct legitimate expenses before ordering

  disgorgement under § 78u(d)(5)”). However, even assuming that Appellants are

  correct that the district court did not correctly deduct any legitimate business

  expenses in crafting its disgorgement order, we conclude that Appellants have

  failed to preserve any challenge to this purported error.

        To begin, for the first time ever, Appellants presented this claim of error

  relating to the district court’s purported failure to deduct business expenses (i.e.,

  their “business-expenses argument”) in their supplemental-authority letter; that is,

  they failed to present the argument at any time before submitting their

  supplemental-authority letter. Consequently, Appellants have—at the very

  least—forfeited this argument in the district court and thus are entitled to no more

  than review under our rigorous plain-error standard. See, e.g., Richison v. Ernest

  Grp., Inc., 634 F.3d 1123, 1127 (10th Cir. 2011) (“Where, as here, a plaintiff

  pursues a new legal theory for the first time on appeal, that new theory suffers the

  distinct disadvantage of starting at least a few paces back from the block. . . . [I]f

                                             88
Appellate Case: 19-1454    Document: 010110675766        Date Filed: 04/26/2022    Page: 89



  the theory simply wasn’t raised before the district court, we usually hold it

  forfeited.”); see also McGehee, 672 F.3d at 876 (“Even if we were to conclude

  that [the defendant] only forfeited the acceptance-of-responsibility issue—rather

  than waived it—he could not prevail unless he could successfully run the gauntlet

  created by our rigorous plain-error standard of review.”).

        This is so even though the Supreme Court decided Liu after the district

  court entered judgment in this case. See, e.g., United States v. Gonzalez-Huerta,

  403 F.3d 727, 730–31 (10th Cir. 2005) (en banc) (applying plain-error review to

  forfeited error, where the defendant asserted for the “first time” on appeal a

  sentencing error predicated on Supreme Court caselaw issued after the district

  court’s judgment and while his case was “pending on appeal”), cert. denied, 546

  U.S. 967 (2005), and reh’g denied, 546 U.S. 702 (2005); accord United States v.

  Buonocore, 416 F.3d 1124, 1134 (10th Cir. 2005); see United States v.

  Maldonado-Ramires, 384 F.3d 1228, 1230 n.1 (10th Cir. 2004) (concluding,

  where the defendant invoked for the first time in a Rule 28(j) letter an argument

  for relief based on a Supreme Court case decided “four weeks after oral argument

  was held” that, because the defendant did not make the argument before the

  district court, “this court reviews only for plain error”).

        Yet, because Appellants have not even endeavored to seek relief as to their

  business-expenses argument under the plain-error rubric, Appellants have

  effectively waived any and all review of this argument. See, e.g., Havens, 897

                                             89
Appellate Case: 19-1454    Document: 010110675766       Date Filed: 04/26/2022   Page: 90



  F.3d at 1259 (noting that the plaintiff “has effectively waived the argument on

  appeal by not arguing under the rubric of plain error”); Fish v. Kobach, 840 F.3d

  710, 729–30 (10th Cir. 2016) (noting that the litigant failed to “make an argument

  for plain error review on appeal” and consequently, the “argument has come to

  the end of the road and is effectively waived”). 26

        To be sure, Appellants contend that they “did not waive” their business-

  expenses argument because Liu “was announced by the Supreme Court . . . after

  Appellants[] submitted their opening and reply briefs.” Aplts.’ Resp. to Aplee.’s

  Suppl. Authority Letter at 1 (emphasis added). As support for this contention,

  they rely on the Supreme Court’s decision in Hormel v. Helvering, 312 U.S. 552

  (1941), which, Appellants explain, “stat[ed] an argument is not waived when

  ‘there have been judicial interpretations of existing law after [the] decision below

        26
                Indeed, one could argue—quite reasonably—that Appellants also
  waived any business-expenses argument by not advancing it in their Opening
  Brief; making matters worse, they did not even include such an argument in their
  Reply Brief. In this regard, “we routinely have declined to consider arguments
  that are not raised, or are inadequately presented, in an appellant’s opening
  brief”—that is, we have treated such arguments as waived. Bronson, 500 F.3d at
  1104; see, e.g., United States v. Walker, 918 F.3d 1134, 1151 (10th Cir. 2019)
  (“Ordinarily, a party’s failure to address an issue in its opening brief results in
  that issue being deemed waived.”). Significantly, in an unpublished order
  denying a petition for rehearing that invoked Liu in support of a business-
  expenses argument, a panel of our court reached precisely this conclusion. See
  Order, United States v. RaPower-3, LLC (RaPower-3, LLC II), No. 18-4150, at *2
  (10th Cir., filed July 17, 2020) (“Petitioners waived this issue by not presenting it
  in their briefs on appeal.”). However, given that we already have determined that
  Appellants effectively waived this argument, we need not (and thus do not)
  definitively opine on whether this separate ground of briefing waiver is
  appropriately applied in these circumstances.

                                            90
Appellate Case: 19-1454    Document: 010110675766       Date Filed: 04/26/2022    Page: 91



  and pending appeal—interpretations which if applied might have materially

  altered the result.’” Id. (quoting Hormel, 312 U.S. at 558–59).

        However, we are not persuaded. We recognize at the outset that ordinarily

  “the decision regarding what issues are appropriate to entertain on appeal in

  instances of lack of preservation is discretionary.” Abernathy v. Wandes, 713

  F.3d 538, 552 (10th Cir. 2013); accord Frasier v. Evans, 992 F.3d 1003, 1029

  (10th Cir. 2021); Mid Atl. Cap. Corp. v. Bien, 956 F.1182, 1195 n.6 (10th Cir.

  2020). Appellants fail to offer us a cogent reason to exercise that discretion in

  their favor. To begin with, even though Liu itself was not available to Appellants

  when they filed their appellate briefs, a business-expenses argument—in Liu’s

  spirit or pointing in the same direction—that is, an argument by defendants to

  secure a deduction of business expenses from a disgorgement amount, was

  available. Nothing precluded Appellants from contending in their district-court

  briefing or briefing before us that a deduction of business expenses from any

  disgorgement amount was legally proper and appropriate.

        Indeed, such a business-expenses argument was hardly novel even in 2015,

  when the SEC filed its complaint. Before 2015, a number of litigants in federal

  litigation had argued—albeit mostly unsuccessfully—that business expenses

  should be offset from any disgorgement amount. See SEC v. Aerokinetic Energy

  Corp., 444 F. App’x 382, 385 (11th Cir. 2011) (unpublished); SEC v. United

  Energy Partners, Inc., 88 F. App’x 744, 746–747 (5th Cir. 2004) (unpublished);

                                           91
Appellate Case: 19-1454    Document: 010110675766        Date Filed: 04/26/2022    Page: 92



  SEC v. Hughes Cap. Corp., 917 F. Supp. 1080, 1086–87 (D.N.J.1996), aff’d 124

  F.3d 449 (3d Cir. 1997). As the Fifth Circuit panel in United Energy observed,

  “the overwhelming weight of authority hold[s] that securities laws violators may

  not offset their disgorgement liability with business expenses.” 88 F. App’x at

  746 (alteration in original) (quoting SEC v. Kenton Cap., Ltd., 69 F. Supp. 2d 1,

  16 (D.D.C. 1998)).

        Liu itself underscores the point that, prior to 2015, some litigants had

  sought, albeit unsuccessfully, business-expenses offsets from disgorgement

  awards. To that point, Liu expressly abrogated controlling precedent in which the

  Ninth Circuit, in 2006, and the Eighth Circuit, in 2011, had rejected arguments

  seeking deductions of certain business expenses from disgorgement awards. See

  Liu, 140 S. Ct. at 1942, 1950 (citing and abrogating SEC v. JT Wallenbrock &

  Assocs, 440 F.3d 1109, 1113, 1114 (9th Cir. 2006), and SEC v. Brown, 658 F.3d

  858, 861 (8th Cir. 2011)). Furthermore, in litigation in this circuit that

  commenced and proceeded roughly contemporaneously with the instant case, we

  rejected—admittedly, without extensive analysis—the defendants’ argument that

  “the district court should have subtracted operating expenses from the gross

  receipts to determine the amount that should be disgorged,” where the defendants

  conceded that they were not entitled to such an offset if their business was started

  and run to defraud investors, yet failed to establish that this was not so.

  RaPower-3, LLC, 960 F.3d at 1252.

                                            92
Appellate Case: 19-1454    Document: 010110675766       Date Filed: 04/26/2022    Page: 93



        Thus, though proponents of such business-expenses arguments historically

  had not met with much success, nothing barred Appellants here from making such

  an argument. And, indeed, prior to Appellants’ submission of briefing here and

  before the district court, some courts had ruled in favor of such business-expenses

  arguments. See SEC v. Thomas James Assocs., Inc., 738 F. Supp. 88, 92

  (W.D.N.Y. 1990) (“I find that it is appropriate to offset these gross profits from

  the four IPOs with certain business expenses attributable thereto by [the

  defendant]. These expenses include, for example, commissions, telephone

  charges, underwriting expenses and a proportionate share of overhead.”); Litton

  Indus., Inc. v. Lehman Bros. Kuhn Loeb Inc., 734 F. Supp. 1071, 1077

  (S.D.N.Y.1990) (“To require disgorgement of all fees and commissions without

  permitting a reduction for associate expenses and costs constitutes a penalty

  assessment and goes beyond the restitutionary purpose of the disgorgement

  doctrine.”).

        Accordingly, the upshot is that, even prior to the SEC’s filing of its

  complaint in this action and certainly before Liu’s issuance, a business-expenses

  argument—along the lines of Liu—was available to Appellants, if they wished to

  secure an offset of business expenses from any disgorgement order. Appellants

  simply declined to avail themselves of such an argument. This fact counts against

  Appellants in our decisional calculus regarding consideration of their unpreserved

  business-expenses argument.

                                           93
Appellate Case: 19-1454    Document: 010110675766        Date Filed: 04/26/2022   Page: 94



        Nor do we read Hormel as standing for a contrary proposition. The Court

  in Hormel did not purport to establish a mandatory rule that would require

  appellate courts to ignore a litigant’s lack of preservation—through waiver or

  otherwise—in every instance where “judicial interpretations of existing law

  [change] after [the] decision below and pending appeal” and the “appli[cation] [of

  that interpretation] might have materially altered the result.” 312 U.S. at 558–59.

  Instead, this quoted language from Hormel should be read in the context of the

  Court’s overall effort to provide case-specific illustrations of its primary point:

  that is, “[t]here may always be exceptional cases or particular circumstances

  which will prompt a reviewing or appellate court, where injustice might otherwise

  result, to consider questions of law which were neither pressed nor passed upon

  by the court . . . below.” Id. at 557 (emphases added).

        In other words, as relevant here, the principal thrust of the Court’s analysis

  in Hormel was that courts of appeals should not rigidly decline to consider

  arguments simply because they were not raised below; instead, they should be

  inclined to exercise their discretion to consider such arguments in exceptional or

  unique circumstances where manifest injustice would follow from not doing so.

  See id. at 557 (“Rules of practice and procedure are devised to promote the ends

  of justice, not to defeat them. A rigid and undeviating judicially declared practice

  under which courts of review would invariably and under all circumstances

  decline to consider all questions which had not previously been specifically urged

                                            94
Appellate Case: 19-1454    Document: 010110675766       Date Filed: 04/26/2022   Page: 95



  would be out of harmony with this policy. Orderly rules of procedure do not

  require sacrifice of the rules of fundamental justice.”). Yet under the

  circumstances here—where Appellants passed up repeated opportunities to

  advance a business-expenses argument before the district court and on

  appeal—we are hard pressed to discern any manifest injustice in concluding that

  we should not review such an argument because Appellants failed to preserve it.

        Thus, we do not read Hormel as standing in the way of this result. Indeed,

  there is reason to believe that the Hormel Court would endorse it. That is because

  in offering case-specific illustrations where the Supreme Court properly had

  adhered to “the general principle” of not considering arguments that had not been

  raised below, the Hormel Court cited a case, roughly analogous to this one, in

  which the government had repeatedly failed in its pleadings before administrative

  tribunals and the court of appeals to raise the “newly presented question” it later

  requested the Court to consider—a request that the Court elected to deny. Id. at

  560 (citing Helvering v. Tex-Penn Oil Co., 300 U.S. 481, 498 (1937)). In any

  event, in light of the foregoing, we conclude that Appellants’ reliance on Hormel

  is unavailing.

        In closing, we highlight one additional factor—which though not

  determinative by any means—underscores the appropriateness of our decision to

  decline to consider Appellants’ tardy business-expenses argument. Specifically,

  unlike the legal-authority argument that Appellants advanced in their appellate

                                           95
Appellate Case: 19-1454    Document: 010110675766       Date Filed: 04/26/2022     Page: 96



  briefing, in arguing against the application of Liu’s business-expenses holding

  here, the SEC has not been silent regarding Appellants’ failure to make a

  business-expenses argument prior to their supplemental-authority letter. See

  Aplee.’s Suppl. Authority Letter at 2 (filed June 24, 2020) (“[Appellants] have

  made no claim that the disgorgement award should have included a deduction for

  any business expenses.”); cf. Aplee.’s Resp. Br. at 51 n.14 (“ In challenging the

  amount of disgorgement, appellants dispute the district court’s calculation of

  proceeds; they are not arguing that they were entitled to any deductions.”).

        In sum, based on the reasons outlined supra, we decline to consider

  Appellants’ late-blooming business-expenses argument based on the Supreme

  Court’s decision in Liu: that is to say, we refrain from reviewing on the merits

  Appellants’ contention that, in light of Liu, we should remand the case to the

  district court to consider deductions from the disgorgement amount based on their

  legitimate business expenses. 27 Cf. CFPB v. Consumer First Legal Grp., LLC, 6

        27
                Appellants cannot persuasively argue at this juncture of the litigation
  that this determination unfairly prejudices them because at no time have they
  attempted to describe—let alone itemize—any legitimate business expenditures
  that the district court supposedly should have, consistent with Liu, deducted from
  its disgorgement award. Nor have Appellants sought supplemental briefing to do
  so. See SEC v. Fowler, 6 F.4th 255, 267 (2d Cir. 2021) (declining “to vacate the
  District Court’s disgorgement award and remand to allow it to recalculate the
  amount of disgorgement in light of Liu,” where the defendant “failed then [at the
  district court] and fails now to identify any other legitimate business expenses
  that the District Court should have deducted in light of Liu,” other than certain
  business expenses the district court already deducted when it was calculating
  disgorgement), cert. denied, --- U.S. ----, 142 S. Ct. 590 (2021); cf. RaPower-3,
                                                                          (continued...)

                                           96
Appellate Case: 19-1454    Document: 010110675766       Date Filed: 04/26/2022     Page: 97



  F.4th 694, 710 (7th Cir. 2021) (holding, where defendant argued in the district

  court that an award of equitable remedies had to be limited to its “net profits”

  that, even though Liu was issued after the court’s restitution award, based on

  defendant’s invocation of the case on appeal, “Liu compels [the court] to vacate

  the restitution award here and remand for re-calculation based on net profits”).

                                            d

        We turn to Appellants’ challenges to the amount contained in the

  disgorgement order. Appellants first contend that the district court should have

  capped disgorgement “tied to fraud claims” at $15,000. Aplts.’ Opening Br. at

  49. Relying on our decision in Maxxon, where we determined that disgorgement

  of profits should be “causally connected” to the violation, Appellants aver that

  only one of the six misrepresentations at issue—namely, the April 30, 2010,

  email—“shows a causal link between the misrepresentation and GenAudio’s

  receipt of money.” Id. (quoting Mahabub, 343 F. Supp. 3d at 1046). Because the

  investor who received the April 30 email responded by providing $15,000 to

  Appellants, they argue that any disgorgement must be limited to that amount. In

  effect, Appellants contend that the district court erred in crafting the



        27
           (...continued)
  LLC II, No. 18-1450, at *1–2 (noting in denying petition for rehearing that “the
  petition for rehearing fails to identify any expenses that were not part and parcel
  of Petitioners’ scheme and should be deducted from the disgorgement order under
  the standard stated in Liu”).

                                            97
Appellate Case: 19-1454    Document: 010110675766        Date Filed: 04/26/2022    Page: 98



  disgorgement order because disgorgement orders must be limited to loss amounts

  that can be traced to an investor’s reliance on specific representations.

        The SEC, however, contends that Appellants “misunderstand the relevant

  statutory schemes.” Aplee.’s Resp. Br. at 54. It says that Appellants’ argument

  “mistakes the requirement that disgorgement—which is measured by the

  defendant’s wrongful gain—be ‘causally connected’ to the violation, with the

  requirement in a private securities suit for the injured investors seeking damages

  as redress to prove reliance and injury.” Id. (emphases added) (citation omitted)

  (quoting Maxxon, 465 F.3d at 1179). The SEC claims that “[i]n a government

  enforcement action,” as here, those “extra-textual elements”—namely, “reliance

  and injury”—“are not required because these elements do ‘not bear on the

  determination of whether securities laws were violated’ and bear ‘only on whether

  that private plaintiff may recover damages.’” Id. at 54–55 n.16 (quoting SEC v.

  Morgan Keegan & Co., Inc., 678 F.3d 1233, 1244 (11th Cir. 2012)). Thus, in the

  SEC’s view, the district court “acted within its discretion in concluding that the

  profits from the two offerings infected by [Appellants’] fraud were subject to

  disgorgement; it was under no requirement to link specific investor payments to

  specific misrepresentations in order to arrive at its calculation.” Id. at 55.

        We agree with the SEC. As the district court noted, it is a well-established

  principle that the SEC, as a government agency, need not prove that a securities

  buyer or seller relied on, and was injured by, a violator’s misleading statements.

                                            98
Appellate Case: 19-1454    Document: 010110675766       Date Filed: 04/26/2022     Page: 99




  “Unlike private litigants proceeding under § 10(b), ‘[t]he SEC is not required to

  prove reliance or injury in enforcement actions.’” Wolfson, 539 F.3d at 1256

  (alteration in original) (quoting Geman v. SEC, 334 F.3d 1183, 1191 (10th Cir.

  2003)). We are not alone in following this principle. See SEC v. Tome, 833 F.2d

  1086, 1096 (2d Cir. 1987) (discussing federal circuit-court cases standing for the

  proposition that “[o]nce the [SEC] has established that a defendant has violated

  the securities laws, the district court possesses the equitable power to grant

  disgorgement without inquiring whether, or to what extent, identifiable private

  parties have been damaged by [the] fraud. Whether or not any investors may be

  entitled to money damages is immaterial.” (first and third alterations in original)

  (quoting SEC v. Blavin, 760 F.2d 706, 713 (6th Cir. 1987)).

        Maxxon’s “causally connected” language does not purport to abrogate—nor

  have the effect of abrogating—this well-settled principle. In this regard, as the

  district court noted, “Maxxon generally describes some of the defendant’s

  misrepresentations but never connects them to any particular securities

  transactions,” and upheld the district court’s disgorgement order in that case

  “without [a] hint of disapproval,” even though the court “had calculated

  disgorgement based on all profits from stock sales over a particular time period.”

  SEC v. Mahabub, 411 F. Supp. 3d 1163, 1171 (D. Colo. 2019). In short, nothing

  in Maxxon gives us pause in rejecting Appellants’ argument that the district court

  erred in crafting the disgorgement order because disgorgement orders must be

                                            99
Appellate Case: 19-1454   Document: 010110675766       Date Filed: 04/26/2022    Page: 100




  limited to loss amounts that can be traced to an investor’s reliance on specific

  representations. The district court did not abuse its discretion when it did not

  limit the disgorgement order to $15,000.

         Appellants next argue that the disgorgement amount related to their § 5

  violations—Appellants’ unregistered sale of securities—“should be limited to

  $237,900,” which is the approximate amount Appellants “raised from those six

  investors in the offerings”—that is to say, the approximate amount that GenAudio

  raised from those investors who submitted incomplete questionnaires, which did

  not permit Appellants to “demonstrate those investors were accredited, as

  required.” Aplts.’ Opening Br. at 50. In response, the SEC contends that

  Appellants’ argument “turns the Section 5 statutory scheme on its head.”

  Aplee.’s Resp. Br. at 55. Because it is Appellants’ burden to demonstrate that an

  exemption applies, and having failed to establish that one does apply to the

  offerings, the SEC says that “the entire offerings themselves were illegal, and the

  experience of the individual investors is simply not relevant to the disgorgement

  calculation.” Id. (emphasis added).

         The SEC has the better of this dispute; Appellants’ argument is legally

  untenable. Appellants do not cite nor could we uncover any caselaw stating that,

  in an offering of unregistered securities, only the funds raised from unaccredited

  investors (or investors not verified to be accredited) may be disgorged. The

  exemption provisions require the whole offering—and not only some or even most

                                           100
Appellate Case: 19-1454      Document: 010110675766       Date Filed: 04/26/2022      Page: 101




  of the offering—to satisfy statutory conditions for an exemption. See 17 C.F.R.

  § 230.506(a) (“Offers and sales of securities by an issuer that satisfy the

  conditions in paragraph (b) or (c) of this section shall be deemed to be

  transactions not involving any public offering within the meaning of section

  4(a)(2) of the Act.”); id. § 230.506(b)(1) (“To qualify for an exemption under this

  section, offers and sales must satisfy all the terms and conditions of [certain

  rules].”). We cannot discern any plausible legal basis for Appellants’ argument to

  the contrary.

                                               2

         We finally turn to Appellants’ last issue: their claim that the penalties the

  district court imposed were unlawful or, at least, should have been capped at

  $252,900.

         Section 20(d)(1) of the Securities Act and Section 21(d)(3)(A) of the

  Exchange Act authorize the SEC to seek a penalty against violators of the

  securities laws. Courts—including the district court here—typically consider the

  following factors when imposing penalties:

                  (1) the egregiousness of the violations at issue, (2) defendants’
                  scienter, (3) the repeated nature of the violations, (4)
                  defendants’ failure to admit to their wrongdoing; (5) whether
                  defendants’ conduct created substantial losses or the risk of
                  substantial losses to other persons; (6) defendants’ lack of
                  cooperation and honesty with authorities, if any; and (7) whether
                  the penalty that would otherwise be appropriate should be
                  reduced due to defendants’ demonstrated current and future
                  financial condition.

                                                   101
Appellate Case: 19-1454   Document: 010110675766       Date Filed: 04/26/2022    Page: 102




  SEC v. Lybrand, 281 F. Supp. 2d 726, 730 (S.D.N.Y. 2003), aff’d sub nom. SEC

  v. Kern, 425 F.3d 143 (2d Cir. 2005).

         Appellants challenge the penalty imposed, arguing that the district court

  “erred by failing to give adequate weight to [Mr.] Mahabub’s financial insolvency

  when determining the amount of disgorgement and other, statutory, penalties to

  assess.” Aplts.’ Opening Br. at 51. Appellants state that Mr. Mahabub has only

  $4.94 in his sole bank account as of March 7, 2019, does not control other bank or

  brokerage accounts, has no real property, and is financially dependent on friends

  and family. On the other hand, the SEC responds that the district court “not only

  expressly considered” Mr. Mahabub’s financial insolvency, “it [even] found that

  it was ‘[t]he major factor weighing against a penalty.’” Aplee.’s Resp. Br. at 56

  (second alteration in original) (quoting Mahabub, 411 F. Supp. 3d at 1175).

  However, it was in light of the other relevant factors and the severity of

  Appellants’ violations, says the SEC, that the district court found it appropriate to

  impose penalties.

         In substance, the SEC’s argument is cogent and wins the day. The district

  court expressly referenced and considered the seven factors that courts typically

  evaluate in determining whether to impose fines. And, importantly, the court

  explicitly noted that “[t]he major factor weighing against a penalty . . . would be

  [Mr.] Mahabub’s claimed financial straits,” and, despite its skepticism about the


                                           102
Appellate Case: 19-1454    Document: 010110675766       Date Filed: 04/26/2022      Page: 103




  accuracy of Mr. Mahabub’s representations on this subject, it acknowledged it

  “fe[lt] bound to view this matter in the light most favorable to [Mr.] Mahabub.”

  Mahabub, 411 F. Supp. 3d at 1175. However, the court underscored that Mr.

  “Mahabub’s ability to pay is only one factor among many,” and it found that

  multiple factors tilted the penalty balance against Mr. Mahabub. Id. In this

  regard, the court noted that Mr. Mahabub repeatedly lied about GenAudio’s

  negotiations, “yet [Mr.] Mahabub still does not concede that it was wrong for him

  to do so.” Id. Further, the court explained that Mr. Mahabub “entirely ignores

  his dishonesty” when he “attempts to explain in his declaration that he did not

  know there was anything unlawful” about selling unregistered shares. Id. And

  finally, the district court stated that “the types of lies [Mr.] Mahabub was

  telling—about Apple (a very wealthy corporation with a customer base whose

  devotion at times borders on the religious) and its iconic CEO, Steve Jobs—were

  significantly likely to cause investors to invest, and then lose, a substantial

  amount of money.” Id.

         It is patent to us that the district court thoughtfully and cogently considered

  the relevant factors, and Appellants’ contentions to the contrary are meritless.

  Even if we were to assume that Appellants’ contention is correct that “[i]nability

  to pay is ‘one of the most important factors’ to be considered in the context of

  assessing a penalty,” Aplts.’ Opening Br. at 52 (emphasis omitted) (quoting SEC

  v. Gunn, No. 08-CV-1013-G, 2010 WL 3359465, at *10 & n.25 (N.D. Tex. Aug.

                                            103
Appellate Case: 19-1454    Document: 010110675766        Date Filed: 04/26/2022     Page: 104




  25, 2010) (unpublished)), there is no dispute that this factor should not be deemed

  categorically and uniformly the determinative one in the analysis, see SEC v.

  Warren, 534 F.3d 1368, 1370 (11th Cir. 2008) (“[N]othing in the securities laws

  expressly prohibits a court from imposing penalties . . . in excess of a violator’s

  ability to pay. . . . [Defendant] cites no decisional law stating that the securities

  laws impliedly prohibit a district court from imposing penalties . . . in excess of a

  violator’s ability to pay, and we have located none. At most, ability to pay is one

  factor to be considered in imposing a penalty.” (citations and footnote omitted)).

         Thus, even if we operated under the assumption that a defendant’s ability to

  pay is one of the most important factors, this would not necessarily mean that the

  district court abused its discretion in imposing a penalty under the particular

  circumstances of this case. Indeed, the judicial decision that Appellants rely on

  itself determined that “a penalty of some kind [was] warranted” on the defendant,

  and it considered other factors beyond the defendant’s impecuniousness in

  determining whether to impose a penalty and, if so, how much of one. Gunn,

  2010 WL 3359465, at *11. Here, the district court determined—after thoughtful

  consideration of the relevant factors—that Mr. Mahabub’s purported inability to

  pay should not tilt the decisional balance against the imposition of a penalty. We

  discern no abuse of discretion in the court’s decision.

         Appellants also argue that GenAudio’s penalties should have been capped

  at $252,900. That is because “the most reasonable approximation of GenAudio’s

                                            104
Appellate Case: 19-1454    Document: 010110675766        Date Filed: 04/26/2022    Page: 105




  gain from the Section 5 violation is $237,900,” and GenAudio only “received

  $15,000 in stock sales from the 2010 and 2011 misrepresentations.” Aplts.’

  Opening Br. at 54–55. Accordingly, Appellants contend that civil penalties

  should be capped at $252,900. However, we conclude that this argument is

  meritless. These two figures ($237,900 and $15,000) that Appellants identify as

  justifying a limitation on civil penalties—while not wholly irrelevant, insofar as

  they relate to the actual losses Appellants inflicted on others through their

  fraudulent conduct, see, e.g., Lybrand, 281 F. Supp. 2d at 730—do not move the

  needle on the question of whether the district court abused its discretion.

         The court was well within its discretion—after thoughtfully considering the

  relevant factors identified in the caselaw—in weighing heavily the repeated acts

  of mendacity of Mr. Mahabub and the significant risk that his lies would “cause

  investors to invest, and then lose, a substantial amount of money.” Mahabub, 411

  F. Supp. 3d at 1175; see also id. at 1174 (enumerating for consideration whether,

  inter alia, “defendants’ conduct created . . . the risk of substantial losses to other

  persons,” involved “repeated . . . violations,” and evinced “defendants’ failure to

  admit to their wrongdoing”). Appellants point to no authority that would cause us

  to question this reasoning. Accordingly, we reject Appellants’ last argument

  regarding the court’s imposition of civil penalties.

                                            III



                                            105
Appellate Case: 19-1454   Document: 010110675766      Date Filed: 04/26/2022      Page: 106




         For the foregoing reasons, we reject all of Appellants’ challenges and

  AFFIRM the district court’s judgment.




                                          106